                Case 20-10256-KBO              Doc 121          Filed 02/14/20      Page 1 of 79



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )      Chapter 11
In re:                                                      )
                                                            )      Case No. 20-10256 (KBO)
                                  1
EARTH FARE, INC., et al.,                                   )
                                                            )      (Jointly Administered)
                           Debtors.                         )
                                                            )      Ref. Docket Nos. 33, 58, 62, & 70


               CERTIFICATION OF COUNSEL SUBMITTING
         REVISED ORDER (A) APPROVING DE MINIMIS ASSET SALE
     PROCEDURES; (B) APPROVING CERTAIN BIDDING PROCEDURES,
      ASSUMPTION AND ASSIGNMENT PROCEDURES, AND THE FORM
  AND MANNER OF NOTICE THEREOF; (C) AUTHORIZING THE DEBTORS TO
   ENTER INTO ASSET PURCHASE AGREEMENTS WITH STALKING HORSE
BIDDERS; AND (D) SCHEDULING A HEARING ON THE APPROVAL OF THE SALE
     OF THE DEBTORS’ REMAINING ASSETS FREE AND CLEAR OF ALL
   ENCUMBRANCES AS WELL AS THE ASSUMPTION AND ASSIGNMENT OF
       CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                  On February 4, 2020, the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) filed the Debtors’ Motion for Entry of: (I) an Order (A) Approving

De Minimis Asset Sale Procedures; (B) Approving Certain Bidding Procedures, Assumption and

Assignment Procedures, and the Form and Manner of Notice Thereof; (C) Authorizing the

Debtors to Enter into Asset Purchase Agreements with Stalking Horse Bidders; and

(D) Scheduling a Hearing on the Approval of the Sale of the Debtors’ Remaining Assets Free

and Clear of All Encumbrances as Well as the Assumption and Assignment of Certain Executory

Contracts and Unexpired Leases (II) an Order (A) Authorizing the Sale of the Debtors’

Remaining Assets Free and Clear of All Encumbrances, (B) Approving Asset Purchase

Agreements, (C) Authorizing the Assumption and Assignment of Certain Executory Contracts




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
                 Case 20-10256-KBO              Doc 121       Filed 02/14/20        Page 2 of 79



and Unexpired Leases, and (D) Waiving Stay Provisions Pursuant to Bankruptcy Rules 6004(H)

And 6006 [Docket No. 33].2

                   On February 14, 2020, the United States Bankruptcy Court for the District of

Delaware (the “Court”) held a hearing (the “Hearing”) to consider certain of the requested by

the Motion on an initial basis. At the Hearing, the Court indicated that it would grant the relief

requested in the Motion on an initial basis subject to the inclusion of certain revisions to the De

Minimis Asset Sale/Bidding Procedures Order based on the Court’s ruling on the record at the

Hearing.

                   A revised form of the proposed De Minimis Asset Sale/Bidding Procedures Order

(the “Revised Order”) is attached hereto as Exhibit A. A blackline comparing the De Minimis

Asset Sale/Bidding Procedures Order to the Revised Order is attached hereto as Exhibit B.

                   Accordingly, the Debtors respectfully request that the Court enter the Revised

Order at its earliest convenience without further notice or hearing.

Dated: Wilmington, Delaware                   YOUNG CONAWAY STARGATT & TAYLOR, LLP
       February 14, 2020
                                              /s/ Ian J. Bambrick
                                              Pauline K. Morgan (No. 3650)
                                              M. Blake Cleary (No. 3614)
                                              Sean T. Greecher (No. 4484)
                                              Ian J. Bambrick
                                              Rodney Square
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 571-6600
                                              Facsimile: (302) 571-1253
                                              EF@ycst.com

                                              Proposed Counsel to the Debtors
                                              and Debtors in Possession




2
    Capitalized terms used herein, but not otherwise defined, have the meanings given to them in the Motion.

                                                          2
Case 20-10256-KBO   Doc 121   Filed 02/14/20   Page 3 of 79




                      EXHIBIT A

                     Revised Order
                        Case 20-10256-KBO              Doc 121          Filed 02/14/20      Page 4 of 79




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                    )
         In re:                                                     )      Chapter 11
                                                                    )
         EARTH FARE, INC., et al.,1                                 )      Case No. 20-10256 (KBO)
                                                                    )
                                   Debtors.                         )      (Jointly Administered)
                                                                    )
                                                                    )      Docket Ref. Nos. 33, 58, 62, & 70
                                                                    )

                        ORDER (A) APPROVING DE MINIMIS ASSET SALE
                 PROCEDURES; (B) APPROVING CERTAIN BIDDING PROCEDURES,
                ASSUMPTION AND ASSIGNMENT PROCEDURES, AND THE FORM AND
               MANNER OF NOTICE THEREOF; (C) AUTHORIZING THE DEBTORS TO
              ENTER INTO ASSET PURCHASE AGREEMENTS WITH STALKING HORSE
              BIDDERS; AND (D) SCHEDULING A HEARING ON THE APPROVAL OF THE
              SALE OF THE DEBTORS’ REMAINING ASSETS FREE AND CLEAR OF ALL
              ENCUMBRANCES AS WELL AS THE ASSUMPTION AND ASSIGNMENT OF
                   CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                  Upon consideration of the motion (the “Motion”)2 of Earth Fare, Inc. and EF Investment

         Holdings, Inc. (each a “Debtor” and, collectively, the “Debtors”) for the entry of this Order,

         among other things: (a) approving the De Minimis Asset Sale Procedure; (b) authorizing and

         approving the Bidding Procedures, attached hereto as EXHIBIT A, and the Assumption and

         Assignment Procedures, and the form and manner of notice thereof; (c) authorizing, but not

         directing, the Debtors to enter into Purchaser Agreements with one or more Stalking Horse

         Purchasers subject to Court approval of any Bid Protections; and (d) scheduling the Sale Hearing

         for the Court’s consideration of the sale of the applicable Assets free and clear of the

         Encumbrances, and authorizing the assumption and assignment of the Selected Target Contracts


         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
         2
           Capitalized terms used but not defined herein shall have the meanings given them in the Bidding Procedures (as
         defined below), or to the extent not defined therein, the Motion.
25992686.11
                        Case 20-10256-KBO             Doc 121       Filed 02/14/20        Page 5 of 79




         in connection therewith; and this Court having reviewed the Motion; and upon the First Day

         Declaration and upon the record of the hearing and all of the proceedings had before this Court;

         and after due deliberation and sufficient cause appearing therefor, it is hereby

                 FOUND AND DETERMINED THAT:3

                 A.       This Court has jurisdiction to consider the Motion in accordance with 28 U.S.C.

         §§ 157 and 1334 and the Amended Standing Order.

                 B.       Venue of this proceeding and the Motion is proper pursuant to 28 U.S.C. §§ 1408

         and 1409. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and the Court may enter

         a final order consistent with Article III of the United States Constitution.

                 C.       The statutory and legal predicates for the relief requested in the Motion and

         provided for herein are sections 105(a), 363, 365, and 503 of the Bankruptcy Code, Bankruptcy

         Rules 2002, 6004, and 6006, and Local Rules 2002-1 and 6004-1.

                 D.       The Debtors have demonstrated that good and sufficient notice of the relief

         granted by this Bidding Procedures/De Minimis Asset Sale Order has been given and no further

         notice is required. A reasonable opportunity to object or be heard regarding the relief granted by

         this Bidding Procedures/De Minimis Asset Sale Order has been afforded to those parties entitled

         to notice pursuant to Bankruptcy Rule 2002 and all other interested parties.

                 E.       The Stalking Horse Notice, as described in the Motion, is appropriate and

         reasonably calculated to provide all interested parties with timely and proper notice of: (a) the

         identity of the Stalking Horse Purchaser or Stalking Horse Purchasers, including any affiliations

         with the Debtors; (b) the Assets that are the subject of each Stalking Horse Agreement; (c) a


         3
            The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
         pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the
         extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
         extent any of the following conclusions of law constitute findings of fact, they are adopted as such.
25992686.11
                                                                2
                       Case 20-10256-KBO           Doc 121      Filed 02/14/20      Page 6 of 79




         copy of each Stalking Horse Agreement(s); (d) the purchase price provided in each Stalking

         Horse Agreement; (e) any proposed Bid Protections; and (f) the deposit paid by the Stalking

         Horse Purchaser(s)

                 F.      The De Minimis Asset Sale Notice, as described in the Motion, is appropriate and

         reasonably calculated to provide all interested parties with timely and proper notice of: (i) the

         identity of the applicable De Minimis Asset Purchaser, including any affiliations with the

         Debtors; (ii) the Assets that are the subject of each De Minimis Asset Sale Notice;

         (iii) significant terms of the proposed De Minimis Asset sale; and (iv) the purchase price to

         provided by each De Minimis Asset Purchaser. No other or further notice will be required of the

         foregoing.

                 G.      The Bidding Procedures and the De Minimis Asset Sale Procedures are (i) fair,

         reasonable, and appropriate and (ii) designed to maximize recovery with respect to the Assets.

                 H.      The Assumption and Assignment Procedures and the De Minimis Asset Sale

         Procedures provided for herein and the Assumption Notice are reasonable and appropriate and

         consistent with the provisions of section 365 of the Bankruptcy Code and Bankruptcy Rule 6006.

         The Assumption and Assignment Procedures, the De Minimis Asset Sale Procedures, and the

         Assumption Notice have been tailored to provide an adequate opportunity for all Counterparties

         to assert any Contract Objections.

                 I.      Entry of this Bidding Procedures/De Minimis Asset Sale Order is in the best

         interests of the Debtors, their estates, their creditors, and all other interested parties, and the legal

         and factual bases set forth in the Motion, the First Day Declaration, and at the hearing on the

         Motion establish just cause for the relief granted herein.




25992686.11
                                                            3
                      Case 20-10256-KBO         Doc 121      Filed 02/14/20     Page 7 of 79




                NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

                        Those portions of the Motion seeking approval of (a) the De Minimis Asset Sale

         Procedures, (b) the Bidding Procedures, (c) the Assumption and Assignment Procedures, (d) the

         date and time of the Sale Hearing, (e) the procedures regarding entry into Stalking Horse

         Agreements, and (f) the noticing and objection procedures related to each of the foregoing,

         including, without limitation, the Stalking Horse Notice, the Assumption Notice, the De Minimis

         Asset Sale Notice, substantially in the form attached to the Motion as EXHIBIT IV, and the Sale

         Notice, substantially in the form attached to the Motion as EXHIBIT III (subclauses (a)–(e)

         above, collectively, the “Bidding and Auction Process/De Minimis Asset Sale Procedures”),

         are hereby GRANTED to the extent set forth herein.

                        Any objections to the Motion as it pertains to the Bidding and Auction Process/De

         Minimis Asset Sale Procedures or the relief granted by this Bidding Procedures/De Minimis

         Asset Sale Order that have not been withdrawn, waived, or settled, and all reservations of rights

         included therein, are hereby overruled and denied on the merits with prejudice.

         I.     DE MINIMIS ASSET SALE PROCEDURES

                        With regard to sales or transfers of the De Minimis Assets in any individual

         transaction or series of related transactions to a single buyer or group of related buyers (each a

         “De Minimis Asset Purchaser”) with an aggregate selling price equal to or less than $100,000,

         the following De Minimis Asset Sale Procedures are hereby approved:

                        a.     The Debtors are authorized to consummate such transaction(s) if the
                               Debtors determine in the reasonable exercise of their business judgment
                               that such sales or transfers are in the best interest of their estates without
                               further order of the Court or notice to any party (other than notice to the
                               De Minimis Notice Parties as set forth herein).

                        b.     Any such transaction(s) shall be free and clear of all liens, with such liens
                               attaching to the sale or transfer proceeds, if any, with the same validity,

25992686.11
                                                         4
              Case 20-10256-KBO       Doc 121      Filed 02/14/20      Page 8 of 79




                    extent, and priority as had attached to the De Minimis Assets immediately
                    prior to such sale or transfer.

               c.   At least eight (8) calendar days prior to the proposed closing of any De
                    Minimis Asset Sale, the Debtors shall give written notice of each sale
                    substantially in the form attached to the Motion as EXHIBIT IV (the “De
                    Minimis Asset Sale Notice”) by email, if available, and overnight
                    delivery to (i) proposed counsel to any official committee of unsecured
                    creditors appointed in these Chapter 11 Cases, Pachulski Stang Ziehl
                    &Jones LLP, 919 N. Market Street, 17th Floor, Wilmington, DE 19801,
                    Attn: Bradford J. Sandler, Esq., Robert J. Feinstein, Esq., and Colin R.
                    Robison, Esq. (bsandler@pszjlaw.com, rfeinstein@pszj law.com, and
                    crobinson@pszj law.com); (ii) counsel to the administrative agent for the
                    Debtors’ prepetition lenders, Chapman & Cutler LLP, 111 West Monroe
                    Street, Chicago, IL 60603-4080, Attn: Stephen R. Tetro II, Esq., and
                    Aaron       M.       Krieger,     Esq.     (stetro@chapman.com         and
                    akrieger@chapman.com) and Womble Bond Dickinson (US) LLP, 1313
                    North Market Street, Suite 1200, Wilmington, Delaware 19801, Attn:
                    Matthew P. Ward and Morgan L. Patterson (matthew.ward@wbd-us.com
                    and morgan.patterson@wbd-us.com); (iii) the Office of the United States
                    Trustee for the District of Delaware, 855 King Street, Suite 2207, Lockbox
                    35, Wilmington, Delaware 19801, Attn: Jane M. Leamy, Esq.
                    (Jane.M.Leamy@usdoj.gov); (iv) any known affected creditor asserting a
                    lien on the De Minimis Asset subject to sale; (v) any Counterparty to an
                    executory contract or unexpired lease (each, a “Target Contract,” and
                    collectively, the “Target Contracts”) the Debtors seek to assume and
                    assign pursuant to the De Minimis Asset Sale Notice and their counsel if
                    known by the Debtors; and (vi) parties known by the Debtors,
                    Streambank, or A&G to have an interest in the applicable Asset
                    (collectively, the “De Minimis Notice Parties”).

               d.   The content of the De Minimis Asset Sale Notice shall consist of
                    (i) identification of the De Minimis Assets being sold or transferred,
                    (ii) identification of the De Minimis Asset Purchaser and their relationship
                    (if any) to the Debtors, (iii) the selling price, (iv) any liabilities assumed in
                    such De Minimis Asset Sale, and (v) the significant terms of the sale or
                    transfer agreement, including, but not limited to, any payments to be made
                    by the Debtors on account of commission fees to agents, brokers,
                    auctioneers, and liquidators.

               e.   For each of the Target Contracts to be sold pursuant to these procedures, a
                    “De Minimis Asset Sale Adequate Assurance Package” will be sent to
                    the applicable Counterparty, and their counsel if known by the Debtors,
                    contemporaneously with the service of the De Minimis Asset Sale Notice
                    via email, where available, and overnight mail to the applicable
                    Counterparties without the need for any applicable Counterparty to
                    execute a confidentiality agreement, provided that such Counterparty
25992686.11
                                               5
              Case 20-10256-KBO      Doc 121     Filed 02/14/20     Page 9 of 79




                    agrees to keep the De Minimis Adequate Assurance Package confidential
                    and only use or disclose the information as may be necessary to conduct
                    due diligence on the proposed De Minimis Asset Purchaser or object to a
                    proposed assignment of its Target Contract. The De Minimis Adequate
                    Assurance Package must include financial statements, tax returns, bank
                    account statements (to the extent such financial statements, tax returns,
                    and bank account statements exist), any other information related to the
                    proposed business to be conducted at the premises and any other
                    documentation that the Debtors deem appropriate.

               f.   If (i) no objections from the De Minimis Notice Parties are received by the
                    Debtors or filed with the Court within seven (7) days after service of such
                    De Minimis Asset Sale Notice (or such longer period as agreed to by the
                    Debtors) and, (ii) to the extent the sale involves a Target Contract, no
                    objections from the Counterparties to the Target Contracts are received by
                    the Debtors or filed with the Court within seven (7) calendar days after
                    service of the De Minimis Asset Sale Adequate Assurance Package (or
                    such longer period as agreed to by the Debtors), then the Debtors are
                    authorized to immediately consummate such sale or transfer; provided that
                    in the event a De Minimis Asset Purchaser requests an order of the Court
                    approving an assumption and assignment, the Debtors shall be permitted
                    to obtain such order through the filing of a certification of counsel.

               g.   If (i) any De Minimis Notice Party timely gives notice of an objection to
                    the De Minimis Asset Sale or files an objection to any such sale or transfer
                    with the Court within seven (7) days after service of such De Minimis
                    Asset Sale Notice (or such longer period as agreed to by the Debtors) or
                    (ii) any Counterparty timely gives notice of an objection to the De
                    Minimis Asset Purchaser’s adequate assurance of future performance or
                    files an objection to the De Minimis Asset Purchaser’s adequate assurance
                    of future performance with the Court within seven (7) calendar days after
                    service of the De Minimis Asset Sale Adequate Assurance Package (or
                    such longer period as agreed to by the Debtors), then the relevant De
                    Minimis Asset shall only be sold or transferred upon submission of a
                    consensual form of order resolving the objection as between the Debtors
                    and the objecting party or further order of the Court after notice and a
                    hearing. Any filed objection or notice of an objection shall be served via
                    email on the Objection Notice Parties, as defined below.

               h.   In the event a hearing is required to resolve an objection and a written
                    objection has not otherwise been filed with the Court, the objecting party
                    shall file an objection within seven (7) calendar days of a demand by the
                    Debtors and such objection shall be heard at the next scheduled omnibus
                    hearing date that is at least seven (7) calendar days from the date of the
                    filing of such objection or such other date set by the Court based upon the
                    exigencies of the circumstances surrounding such assignment.

25992686.11
                                             6
                       Case 20-10256-KBO        Doc 121       Filed 02/14/20   Page 10 of 79




                        The Debtors shall provide a written report or reports, within thirty (30) days after

         each calendar month (to the extent De Minimis Asset Sales were consummated for the relevant

         month), concerning any such sales or transfers made in accordance with the relief requested in

         this Motion (including the names of the purchasing parties and the types of amounts of the sales)

         to the De Minimis Notice Parties and those parties requesting notice under Bankruptcy Rule

         2002.

                        The Debtors may withdraw from any De Minimis Sale prior to the consummation

         of the assumption and assignment of a Target Contract, in their sole discretion, in the event that

         there is a dispute regarding a cure amount or adequate assurance of future performance, which

         cannot be resolved in a manner that is satisfactory to the Debtors.

                        Notwithstanding anything set forth to the contrary in a sale or transfer agreement,

         all De Minimis Asset Purchasers understand and agree that the Debtors are conveying their rights

         to the Target Contract as is, without warranties or representations of any kind, whether express

         or implied.

         II.     BIDDING PROCEDURES & AUCTION

                        The Bidding Procedures are hereby approved. The failure to specifically include

         or reference any particular provision of the Bidding Procedures in the Motion or this Bidding

         Procedures/De Minimis Asset Sale Order shall not diminish or otherwise impair the effectiveness

         of such procedures, it being this Court’s intent that the Bidding Procedures are approved in their

         entirety as if fully set forth in this Bidding Procedures/De Minimis Asset Sale Order. The

         Debtors are hereby authorized to conduct the Auction pursuant to the terms of the Bidding

         Procedures and this Bidding Procedures/De Minimis Asset Sale Order.

                        Notwithstanding any prepetition limitations, including, without limitation, any

         non-disclosure, confidentiality, or similar provisions relating to any due diligence information,
25992686.11
                                                          7
                     Case 20-10256-KBO          Doc 121       Filed 02/14/20    Page 11 of 79




         the Debtors and their estates shall be authorized to provide due diligence information to

         Qualifying Bidders provided that such Qualifying Bidders have delivered an executed

         confidentiality agreement in form and substance acceptable to the Debtors. The Debtors and

         their estates are not responsible for, and shall have no liability with respect to, any information

         obtained by, or provided to, any Qualifying Bidders in connection with the Bidding Procedures

         or the Sale, provided that the information was provided in accordance with this Bidding

         Procedures/De Minimis Asset Sale Order.

                        For all purposes under the Bidding Procedures: (a) any designated Stalking Horse

         Purchaser shall be considered a Qualifying Bidder, and any Stalking Horse Agreement shall be

         considered a Qualifying Bid; (b) should they decide to credit bid, Secured Creditors shall be

         deemed Qualifying Bidders and may seek to credit bid some or all of their claims within the

         meaning of section 363(k) of the Bankruptcy Code and to the extent demonstrated by their

         Secured Claim Documentation; provided that a Secured Creditor shall have the right to credit bid

         its claim only with respect to the collateral by which such Secured Creditor is secured and may

         only credit bid claims secured by a first lien unless the bid is accompanied by a cash bid in an

         amount sufficient to satisfy all senior liens in such collateral; and (c) in determining whether the

         Potential Bidders constitute Qualifying Bidders, the Debtors may consider a combination of bids

         for the Assets and subsets thereof.

                        The Bidding Procedures shall apply to the Potential Bidders; the Qualifying

         Bidders; the submission, receipt, and analysis of all bids relating to the Sale; and the conduct of

         the Sale and the Auction.

                        A Qualifying Bidder, other than any Stalking Horse Purchaser, that desires to

         make a bid shall deliver a written and electronic copy of its bid in both PDF and MS-WORD


25992686.11
                                                          8
                      Case 20-10256-KBO           Doc 121       Filed 02/14/20   Page 12 of 79




         format to the Objection Notice Parties so as to be received on or before February 21, 2020, at

         5:00 p.m. (ET) (the “Bid Deadline”); provided that the Debtors may extend the Bid Deadline

         without further order of the Court, subject to providing notice to the Consultation Parties. To the

         extent that the Bid Deadline is extended for all parties, the Debtors shall file a notice on the

         docket of these Chapter 11 Cases indicating the same. Absent consent from the Debtors, in

         consultation with the Consultation Parties, any party that does not submit a bid by the Bid

         Deadline (including as extended in accordance with the prior two sentences) may not be

         allowed to (a) submit any offer after the Bid Deadline or (b) participate in the Auction.

                        All persons or entities submitting a bid are deemed to have submitted to the

         exclusive jurisdiction of this Court with respect to all matters related to the Auction and the

         terms and conditions of the sale or transfer of the Assets identified under the applicable Purchase

         Agreement.

                        If only one Qualifying Bid is submitted for certain Assets on or before the Bid

         Deadline, the Debtors shall not hold an Auction and may request at the Sale Hearing that this

         Court approve such Qualifying Bid and the transactions contemplated thereunder for those

         Assets. In the event that the Debtors timely receive two or more Qualifying Bids for the same

         Assets, the Debtors shall conduct the Auction for the subject Assets on February 25, 2020, at

         10:00 a.m. (ET), at Young Conaway Stargatt & Taylor, LLP, 1000 North King Street, Rodney

         Square, Wilmington, Delaware 19801, or such other date and time as the Debtors, after

         consultation with the Consultation Parties, may notify Qualifying Bidders who have submitted

         Qualifying Bids; provided that such other date and time is no earlier than one (1) business day

         following the delivery of such notice.




25992686.11
                                                            9
                      Case 20-10256-KBO        Doc 121       Filed 02/14/20   Page 13 of 79




                        Each Auction Bidder shall confirm in writing that: (a) it has not engaged in any

         collusion with respect to the submission of any bid, the bidding or the Auction; and (b) its

         Qualifying Bid is a good faith bona fide offer that it intends to consummate if selected as a

         Successful Bidder. All proceedings at the Auction shall be transcribed.

                        Following the Auction, the Debtors will determine, in consultation with the

         Consultation Parties, which Qualifying Bid is the highest or otherwise best bid for the Assets or

         subsets thereof.

                        The Debtors, subject to the terms of this Bidding Procedures/De Minimis Asset

         Sale Order and the Bidding Procedures, shall have the right as they may reasonably determine, in

         consultation with the Consultation Parties, to carry out the Bidding Procedures, including,

         without limitation, to: (a) determine which bidders are Qualifying Bidders; (b) determine which

         bids are Qualifying Bids; (c) determine the Baseline Bids; (d) determine which bids are the

         Successful Bids and Back-Up Bids, each as it relates to the Auction; (e) reject any bid that is

         (i) inadequate or insufficient, (ii) not in conformity with the requirements of the Bidding

         Procedures or the requirements of the Bankruptcy Code, or (iii) contrary to the best interests of

         the Debtors and their estates; (f) adjourn or cancel an Auction and the Sale Hearing in open court

         without further notice (other than the filing of a notice of such adjournment or cancellation on

         the docket of these Chapter 11 Cases, which notice may be the hearing agenda in the case of a

         Sale Hearing) or as provided in this Bidding Procedures/De Minimis Asset Sale Order and in the

         Bidding Procedures; (g) modify the Bidding Procedures consistent with their fiduciary duties and

         bankruptcy law; and (h) withdraw the Motion as it relates to a Sale at any time with or without

         prejudice.




25992686.11
                                                        10
                      Case 20-10256-KBO           Doc 121       Filed 02/14/20   Page 14 of 79




         III.   DESIGNATION OF STALKING HORSE PURCHASERS

                        In the event that the Debtors, with the consent of the administrative agent for the

         Debtors’ prepetition lenders, enter into a Stalking Horse Agreement on or prior to the Stalking

         Horse Designation Deadline of February 19, 2020, the Debtors shall file with the Court and

         serve on the Motion Notice Parties a Stalking Horse Notice. If the Stalking Horse Agreement

         satisfies the following conditions—(a) the Break-Up Fee does not exceed three percent (3.0%) of

         the cash purchase price; (b) the Expense Reimbursement does not exceed the lesser of $50,000

         and one and a half percent (1.5%) of the cash purchase price (c) the Consultation Parties have

         provided their affirmative consent to the stalking horse designation; and (d) the Stalking Horse is

         not an insider (as defined in section 101(31) of the Bankruptcy Code)—the Debtors may submit

         an order under certification of counsel approving the designation of the Stalking Horse Purchaser

         and Stalking Horse Agreement as a stalking horse without the need for further hearing, which

         shall be accompanied by a declaration in support of the Debtors’ designation. If a Stalking

         Horse Purchaser and Stalking Horse Agreement are designated that do not satisfy each of the

         conditions (a) through (d) in the prior sentence, the Court shall hold a hearing to consider

         approval of the designation of the Stalking Horse Purchaser and Stalking Horse Agreement as a

         stalking horse to be held on the first date the Court is available that is at least five (5) business

         days after filing the applicable Stalking Horse Notice, with objections due at 4:00 p.m. the day

         prior to such hearing.

         IV.    ASSUMPTION AND ASSIGNMENT PROCEDURES

                        The following Assumption and Assignment Procedures are hereby approved:

                        a.        On or before February 14, 2020 (the “Assumption Notice Deadline”),
                                  the Debtors shall file with the Court and serve on each counterparty (each,
                                  a “Counterparty,” and collectively, the “Counterparties”) to a Target
                                  Contract, and their counsel if known by the Debtors, a notice, substantially

25992686.11
                                                           11
              Case 20-10256-KBO      Doc 121       Filed 02/14/20   Page 15 of 79




                     in the form attached to the Motion as EXHIBIT II (the “Assumption
                     Notice”).

               b.    The Assumption Notice shall include, without limitation, the cure amount
                     (each, a “Cure Amount”), if any, that the Debtors believe is required to
                     be paid to the applicable Counterparty under section 365(b)(1)(A) and (B)
                     of the Bankruptcy Code for each of the Target Contracts.

               c.    If after the Assumption Notice Deadline additional executory contracts or
                     unexpired leases of the Debtors are determined to be Target Contracts
                     (such additional contracts, the “Additional Contracts”), as soon as
                     practicable thereafter and in no event less than one (1) business day before
                     the commencement of the Auction, the Debtors shall file with the Court
                     and serve, by overnight delivery, on the affected Counterparties an
                     Assumption Notice, and such Counterparties shall file any Contract
                     Objections (as defined below) not later than: (i) the Contract Objection
                     Deadline (as defined below) in the event that such Assumption Notice was
                     filed and served within two (2) days of the Assumption Notice Deadline
                     and (ii) two (2) hours prior to the commencement of the Sale Hearing in
                     the event that such Assumption Notice was filed and served more than two
                     (2) days after the Assumption Notice Deadline. In either case, service of
                     an Assumption Notice after the Assumption Notice Deadline shall be via
                     overnight mail.

               d.    Within four (4) hours of the conclusion of the Auction, the Debtors shall
                     file with the Court, serve via email where available, and post to the Claims
                     Agent Website a notice identifying the Successful Bidder(s) (a “Notice of
                     Successful Bidder”), which shall set forth, among other things, (i) the
                     Successful Bidder(s) and Back-Up Bidder(s) (if any), (ii) the Selected
                     Target Contracts (as defined below), and (iii) the proposed assignee(s) of
                     such Selected Target Contracts.

               e.    No later than one (1) business day after conclusion of the Auction, the
                     Debtors will cause to be served by overnight mail the Notice of Successful
                     Bidder upon each affected Counterparty, and their counsel if known by the
                     Debtors, and all parties requesting notice under Bankruptcy Rule 2002.

               f.    If a Counterparty objects to (i) the Cure Amount for its Target Contract or
                     (ii) the Debtors’ ability to assume and assign the Target Contract, the
                     Counterparty must file with the Court and serve on the Objection Notice
                     Parties (as defined below) a written objection (a “Contract Objection”).
                     Any Contract Objection shall: (i) be in writing; (ii) comply with the
                     Bankruptcy Rules and the Local Rules; (iii) be filed with the Clerk of the
                     Court, 824 N. Market Street, 3rd Floor, Wilmington, Delaware 19801,
                     together with proof of service, on or before 4:00 p.m. (ET) on February
                     21, 2020 (the “Contract Objection Deadline”); (iv) be served, so as to be
                     actually received on or before the Contract Objection Deadline, upon the
25992686.11
                                              12
              Case 20-10256-KBO      Doc 121      Filed 02/14/20   Page 16 of 79




                     Objection Notice Parties; and (v) state with specificity the grounds for
                     such objection, including, without limitation, the fully liquidated cure
                     amount and the legal and factual bases for any unliquidated cure amount
                     that the Counterparty believes is required to be paid under section
                     365(b)(1)(A) and (B) of the Bankruptcy Code for the Target Contract,
                     along with the specific nature and dates of any alleged defaults, any
                     pecuniary losses resulting therefrom, and the conditions giving rise
                     thereto. Any objections to adequate assurance of future performance by a
                     Successful Bidder other than a Stalking Horse Purchaser and a De
                     Minimis Asset Purchaser must be raised at the commencement of, or
                     prior to, the Sale Hearing. Objections to adequate assurance of future
                     performance by a De Minimis Asset Purchaser shall be governed by the
                     De Minimis Asset Sale Procedures set forth below.

               g.    The “Objection Notice Parties” are as follows: (i) counsel to the Debtors,
                     Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North
                     King Street, Wilmington, Delaware 19801, Attn: M. Blake Cleary, Esq.,
                     Sean T. Greecher, Esq., and Ian J. Bambrick, Esq. (mbcleary@ycst.com,
                     sgreecher@ycst.com, and ibambrick@ycst.com); (ii) proposed counsel to
                     any official committee of unsecured creditors appointed in these Chapter
                     11 Cases, Pachulski Stang Ziehl &Jones LLP, 919 N. Market Street, 17th
                     Floor, Wilmington, DE 19801, Attn: Bradford J. Sandler, Esq., Robert J.
                     Feinstein, Esq., and Colin R. Robison, Esq. (bsandler@pszjlaw.com,
                     rfeinstein@pszj law.com, and crobinson@pszj law.com); (iii) counsel to
                     the administrative agent for the Debtors’ prepetition lenders, Chapman &
                     Cutler LLP, 111 West Monroe Street, Chicago, IL 60603-4080, Attn:
                     Stephen R. Tetro II, Esq., and Aaron M. Krieger, Esq.
                     (stetro@chapman.com and akrieger@chapman.com) and Womble Bond
                     Dickinson (US) LLP, 1313 North Market Street, Suite 1200, Wilmington,
                     Delaware 19801, Attn: Matthew P. Ward and Morgan L. Patterson
                     (matthew.ward@wbd-us.com          and     morgan.patterson@wbd-us.com);
                     (iv) the Office of the United States Trustee for the District of Delaware,
                     855 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801,
                     Attn: Jane M. Leamy, Esq. (Jane.M.Leamy@usdoj.gov); and (v) counsel
                     to each Stalking Horse Purchaser, if any.

               h.    At the Sale Hearing, the Debtors will seek Court approval of the
                     assumption and assignment to any Successful Bidder of only those Target
                     Contracts that have been selected by any Successful Bidder to be assumed
                     and assigned (each, a “Selected Target Contract,” and collectively, the
                     “Selected Target Contracts”). The Debtors and their estates reserve any
                     and all rights with respect to any Target Contracts that are not ultimately
                     selected as Selected Target Contracts.

               i.    If no Contract Objection is timely received with respect to a Selected
                     Target Contract, then upon the closing of the Sale and payment of any
                     Cure Amounts set forth in the Assumption Notice: (i) the Counterparty to
25992686.11
                                             13
              Case 20-10256-KBO      Doc 121       Filed 02/14/20   Page 17 of 79




                     such Selected Target Contract shall be deemed to have consented to the
                     assumption by the Debtors and assignment to the Successful Bidder of the
                     Selected Target Contract and be forever barred from asserting any
                     objection with regard to such assumption and assignment (including,
                     without limitation, with respect to adequate assurance of future
                     performance by the applicable Successful Bidder); (ii) any and all defaults
                     under the Selected Target Contract and any and all pecuniary losses
                     related thereto shall be deemed cured and compensated pursuant to section
                     365(b)(1)(A) and (B) of the Bankruptcy Code; and (iii) the Cure Amount
                     for such Selected Target Contract shall be controlling notwithstanding
                     anything to the contrary in such Selected Target Contract or any other
                     related document and the Counterparty shall be deemed to have consented
                     to the Cure Amount and shall be forever barred from asserting any other
                     claims related to such Selected Target Contract against the Debtors and
                     their estates or any Successful Bidder, or the property of any of them, that
                     existed prior to the entry of the Sale Order.

               j.    To the extent that the parties are unable to consensually resolve any
                     Contract Objection prior to the commencement of the Sale Hearing,
                     including, without limitation, any dispute with respect to the cure amount
                     required to be paid to the applicable Counterparty under section
                     365(b)(1)(A) and (B) of the Bankruptcy Code (any such dispute, a “Cure
                     Dispute”), such Contract Objection will be adjudicated at the Sale
                     Hearing or at such other date and time as may be determined by the
                     Debtors and the applicable Successful Bidder or fixed by the Court;
                     provided, however, that if the Contract Objection relates solely to a Cure
                     Dispute, the Selected Target Contract may be assumed by the Debtors and
                     assigned to any Successful Bidder provided that any undisputed portion of
                     the cure amount is paid upon the effective date of the assumption and
                     assignment of the Selected Target Contract and any disputed portion of the
                     cure amount that the Counterparty asserts is required to be paid under
                     section 365(b)(1)(A) and (B) of the Bankruptcy Code (or such lower
                     amount as agreed to by the Counterparty) is deposited in a segregated
                     account by the Debtors or the applicable Successful Bidder pending the
                     Court’s adjudication of the Cure Dispute or the parties’ consensual
                     resolution of the Cure Dispute. To the extent the parties are unable to
                     consensually resolve a Cure Dispute, the Debtors shall file and serve a
                     notice for a hearing for the Court to consider the applicable Cure Dispute
                     at the next scheduled omnibus hearing, which shall be at least fourteen
                     (14) days from the date of the filing of the notice unless the Debtors and
                     the objecting Counterparty agree to an earlier hearing. The disputed
                     portion of a cure amount shall be paid to the applicable Counterparty
                     within seven (7) calendar days of the resolution of the Cure Dispute.

               k.    Notwithstanding anything to the contrary herein, if after the Sale Hearing
                     or the entry of the Sale Order, additional executory contracts or unexpired
                     leases of the Debtors are determined to be Target Contracts, as soon as
25992686.11
                                              14
                      Case 20-10256-KBO          Doc 121        Filed 02/14/20   Page 18 of 79




                                practicable thereafter, the Debtors shall file with the Court and serve, by
                                overnight delivery, on the impacted Counterparties an Assumption Notice,
                                and such Counterparties shall file any Contract Objections not later than
                                seven (7) days thereafter. If no Contract Objection is timely received, the
                                Debtors shall be authorized to assume and assign such Target Contracts to
                                any Successful Bidder without further notice to creditors or other parties
                                in interest and without the need for further order of the Court, and such
                                assumption and assignment shall be subject to the terms of the Sale Order
                                and paragraph 14(i) above.

                        Other than as provided by the De Minimis Asset Sale Procedures, the Debtors’

         decision to assume and assign any Target Contract is subject to this Court’s further approval and

         the closing of the Sale. Accordingly, other than as provided by the De Minimis Asset Sale

         Procedures, absent this Court’s approval and the closing of the Sale, no Target Contracts shall be

         deemed assumed or assumed and assigned, and shall in all respects be subject to further

         administration by the Debtors and their estates under the Bankruptcy Code in connection with

         these Chapter 11 Cases.

                        The Assumption and Assignment Procedures are appropriate and fair to all

         Counterparties. The Assumption Notice is: (a) reasonably calculated to (i) provide sufficient,

         effective notice to all Counterparties and any other affected parties of the Debtors’ intent to

         assume and assign to any Successful Bidder some or all of the Target Contracts and (ii) afford

         the Counterparties the opportunity to exercise any rights impacted by the Motion and the relief

         granted by this Bidding Procedures/De Minimis Asset Sale Order pursuant to Bankruptcy Rules

         2002(a)(2), 6004, and 6006; and (b) hereby approved.

                        The inclusion of a contract, lease, or other agreement on an Assumption Notice

         shall not constitute or be deemed a determination or admission by the Debtors and their estates or

         any other party in interest that such contract, lease, or other agreement is, in fact, an executory

         contract or unexpired lease within the meaning of the Bankruptcy Code, and any and all rights of

         all parties with respect thereto shall be reserved.
25992686.11
                                                           15
                     Case 20-10256-KBO          Doc 121       Filed 02/14/20    Page 19 of 79




                        As part of its bid, each Qualifying Bidder must provide the Debtors information

         supporting the Qualifying Bidder’s ability to comply with the requirements of adequate

         assurance of future performance under section 365(f)(2)(B) and, if applicable, section 365(b)(3)

         of the Bankruptcy Code (the “Adequate Assurance Information”), including (a) the bidder’s

         financial wherewithal and willingness to perform under any Target Contracts that are assumed

         and assigned to such potential bidder; (b) the name of the proposed counterparty that will act as

         the assignee of any Target Contract; and (c) a contact person for the proposed assignee that the

         Counterparty may directly contact in connection with the adequate assurance of future

         performance. To the extent available, the Adequate Assurance Information may also include

         (x) a corporate organization chart or similar disclosure identifying ownership and control of the

         proposed assignee and (y) financial statements, tax returns, and annual reports. Furthermore,

         given that the Debtors will submit evidence at the Sale Hearing that all requirements for the

         assumption and assignment of the Selected Target Contracts have been satisfied, the Court and

         other interested parties will have the opportunity to evaluate the ability of each Successful Bidder

         to provide adequate assurance of future performance.

                        The Debtors, the Consultation Parties, and the Counterparties to any Target

         Contracts included in an applicable bid shall keep confidential all Adequate Assurance

         Information provided to them and shall be permitted to use and disclose such Adequate

         Assurance Information only as provided in this Bidding Procedures/De Minimis Asset Sale

         Order unless the Qualifying Bidder that provided such Adequate Assurance Information

         otherwise consents in writing. Each Counterparty in receipt of Adequate Assurance Information

         shall review the Adequate Assurance Information received on a confidential basis and shall not

         disclose the Adequate Assurance Information except as expressly provided in this Paragraph.


25992686.11
                                                         16
                     Case 20-10256-KBO         Doc 121       Filed 02/14/20   Page 20 of 79




         Such Counterparty may not use or disclose, except to representatives, attorneys, advisors, and

         financing sources (collectively, “Representatives”), any confidential Adequate Assurance

         Information for any purpose other than: (a) evaluating whether adequate assurance of future

         performance as required under section 365(f)(2)(B) and, if applicable, section 365(b)(3) of the

         Bankruptcy Code has been provided; (b) in support of any objection (the “Assignment

         Objection”) (subject to the limitations on disclosure set forth herein) by such Counterparty

         relating to adequate assurance of future performance; and (c) if the proposed assignee is

         successful and becomes a party to the Target Contract, on a confidential basis, in the ordinary

         course of the contractual relationship. Any Assignment Objection that includes confidential,

         non-public Adequate Assurance Information must be filed under seal unless disclosure of such

         confidential, non-public information is authorized by the Debtors and the applicable assignee(s).

         This Bidding Procedures/De Minimis Asset Sale Order authorizes the filing of any such

         Assignment Objections under seal, and on the docket with such non-public information redacted,

         without further order of this Court; provided, that unredacted versions of such Assignment

         Objections shall be served upon the Debtors, Consultation Parties, and the U.S. Trustee, with a

         copy to the Court’s chambers; provided, further, that parties shall have a period of ten (10)

         business days after the filing of any redacted Assignment Objection to object to the sealing of

         any information.    Any Representative receiving Adequate Assurance Information shall be

         notified and shall agree to be bound by the restrictions set forth in this Bidding Procedures/De

         Minimis Asset Sale Order.

         V.     NOTICE PROCEDURES FOR THE SALE AND DE MINIMIS ASSET SALES

                       The Stalking Horse Notice, the Assumption Notice, the Sale Notice, the Bidding

         Procedures, the Auction, the Sale Hearing, the Assumption and Assignment Procedures, the De

         Minimis Asset Sale Notice, the De Minimis Asset Sale Procedures, and the objection periods
25992686.11
                                                        17
                     Case 20-10256-KBO          Doc 121      Filed 02/14/20   Page 21 of 79




         associated with each of the foregoing are reasonably calculated to provide notice to any affected

         party and afford the affected party the opportunity to exercise any rights affected by the Motion

         as it relates to the Bidding Procedures, Auction, the Sale, the Sale Hearing, and the De Minimis

         Asset Sale Procedures.

                        The assumption and assignment to the Successful Bidder of the Target Contracts

         pursuant to Bankruptcy Rules 2002(a)(2), 6004, and 6006, and such notice and objection periods

         are hereby approved.

                        Within two (2) business days of the entry of this Bidding Procedures/De Minimis

         Asset Sale Order, the Debtors shall serve the Sale Notice on: (1) the Office of the United States

         Trustee for the District of Delaware; (2) counsel to the administrative agent for the Debtors’

         prepetition lenders; (3) all parties known by the Debtors to assert a lien on any of the Assets;

         (4) all persons known or reasonably believed to have expressed an interest in acquiring all or a

         substantial portion of the Assets in the Debtors within the twelve (12) months prior to the

         Petition Date; (5) the Office of the United States Attorney for the District of Delaware; (6) the

         Office of the Attorney General in each state in which the Debtors operate or sell their goods; (7)

         the Office of the Secretary of State in each state in which the Debtors operate or are organized;

         (8) all taxing authorities having jurisdiction over any of the Assets, including the Internal

         Revenue Service; (9) all environmental authorities having jurisdiction over any of the Assets,

         including the Environmental Protection Agency; (10) all of the Debtors’ other known creditors

         and equity security holders, including the Counterparties; (11) all other parties that had filed a

         notice of appearance and demand for service of papers in these Chapter 11 Cases as of the

         service date; and (12) proposed counsel to the Official Committee of Unsecured Creditors

         (collectively, the “Sale Notice Parties”).


25992686.11
                                                        18
                     Case 20-10256-KBO         Doc 121       Filed 02/14/20   Page 22 of 79




                        The Debtors shall post any Stalking Horse Notice, the Sale Notice, De Minimis

         Asset Sale Notice, and this Bidding Procedures/De Minimis Asset Sale Order on the website of

         the Debtors’ claims and noticing agent, at https://dm.epiq11.com/case/EFI/.

         VI.    SALE HEARING

                        The Debtors will file and serve a proposed Sale Order on or before 4:00 p.m.

         (ET) on February 20, 2020. Any objections to the Sale or the relief requested in connection

         with the Sale (a “Sale Objection”), other than a Contract Objection, which shall be governed by

         the Assumption and Assignment Procedures, must: (a) be in writing; (b) comply with the

         Bankruptcy Rules and the Local Rules; (c) set forth the specific basis for the Sale Objection;

         (d) be filed with the Clerk of this Court, 824 N. Market Street, 3rd Floor, Wilmington, Delaware

         19801, together with proof of service, on or before 4:00 p.m. (ET) on February 24, 2020 (the

         “Sale Objection Deadline”); and (e) be served, so as to be actually received on or before the

         Sale Objection Deadline, upon the Objection Notice Parties.

                        Failure to file a Sale Objection on or before the Sale Objection Deadline (a) shall

         forever bar the assertion, whether at any Sale Hearing or thereafter, of any objection to the

         Motion, to entry of the Sale Order, and to the consummation and performance of the Sale

         contemplated by a Purchase Agreement with a Successful Bidder, and (b) for purposes of section

         363(f)(2) of the Bankruptcy Code, shall be deemed to be “consent” to entry of the Sale Order and

         consummation of the Sale and all transactions related thereto.

                        The Debtors shall have until 5:00 p.m. (ET) on the day prior to the Sale

         Hearing to file and serve a reply to any objection filed in connection with the Sale, including

         any Sale Objection or Contract Objection.

                        The Sale Hearing shall be held before this Court on February 27, 2020, at 2:00

         p.m. (prevailing Eastern Time) before the Honorable Karen B. Owens, United States Bankruptcy
25992686.11
                                                        19
                      Case 20-10256-KBO         Doc 121        Filed 02/14/20    Page 23 of 79




         Judge for the Bankruptcy Court for the District of Delaware, at 824 North Market Street, 6th

         Floor, Courtroom No. 3, Wilmington, Delaware 19801.

         VII.   MISCELLANEOUS

                        The Debtors are authorized to conduct the Sale without the necessity of

         complying with any state or local bulk transfer laws or requirements.

                        In the event that there is a conflict between this Bidding Procedures/De Minimis

         Asset Sale Order and the Bidding Procedures, this Bidding Procedures/De Minimis Asset Sale

         Order shall control and govern.

                        Prior to mailing the Assumption Notice, the Sale Notice, and any De Minimis

         Asset Sale Notice, as applicable, the Debtors may fill-in, or cause to be filled in, any missing

         dates and other information, correct any typographical errors, conform the provisions thereof to

         the provisions of this Bidding Procedures/De Minimis Asset Sale Order, and make such other,

         non-material changes as the Debtors deems necessary or appropriate.

                        All persons or entities that participate in the Sale or a De Minimis Asset Sale shall

         be deemed to have knowingly and voluntarily: (a) consented to the entry of a final order by this

         Court in connection with the Motion or this Bidding Procedures/De Minimis Asset Sale Order

         (including any disputes relating to the bidding process, the Auction, or any Sale) to the extent

         that it is later determined that this Court, absent consent of the parties, cannot enter final orders

         or judgments in connection herewith consistent with Article III of the United States Constitution;

         and (b) waived any right to jury trial in connection with any disputes relating to the any of the

         foregoing matters.

                        For the avoidance of doubt, the Assets shall not include any of the Rejected

         Leases or Personal Property addressed by, and defined in, that certain Debtors’ First Omnibus

         Motion for Entry of an Order Authorizing the Debtors to Reject Certain Unexpired Leases Nunc
25992686.11
                                                          20
                     Case 20-10256-KBO          Doc 121       Filed 02/14/20     Page 24 of 79




         Pro Tunc to the Petition Date [Docket No. 11] and this Order does not govern or control, in any

         way, such Rejected Leases and Personal Property.

                        For purposes of section 363(b)(1) of the Bankruptcy Code, if the Debtors seek to

         transfer any personally identifiable information about individuals through or in connection with a

         Sale or De Minimis Asset Sale, the Debtors will promptly alert the United States Trustee

         appointed in these Chapter 11 Cases, who will determine whether appointment of a consumer

         privacy ombudsman is required.

                        This Bidding Procedures/De Minimis Asset Sale Order shall be effective

         immediately upon entry and any stay of orders provided for in Bankruptcy Rules 6004(h) or

         6006(d) or any other provision of the Bankruptcy Code, the Bankruptcy Rules, or the Local

         Rules is expressly waived. The Debtors are not subject to any stay in the implementation,

         enforcement, or realization of the relief granted in this Bidding Procedures/De Minimis Asset

         Sale Order and may, in their reasonable discretion and without further delay, take any action and

         perform any act authorized or approved under this Bidding Procedures/De Minimis Asset Sale

         Order. Further, to the extent applicable, the requirements of Bankruptcy Rule 6006(e) are hereby

         waived.

                        The requirements set forth in Local Rules 6004-1, 9006-1, and 9013-1 are hereby

         satisfied or waived.

                        This Court shall retain exclusive jurisdiction with respect to all matters arising

         from or related to the implementation or interpretation of the Order.




25992686.11
                                                         21
              Case 20-10256-KBO   Doc 121   Filed 02/14/20   Page 25 of 79




                                     EXHIBIT A

                                  Bidding Procedures




25992686.11
                         Case 20-10256-KBO            Doc 121        Filed 02/14/20        Page 26 of 79




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                    )
         In re:                                                     )     Chapter 11
                                                                    )
         EARTH FARE, INC., et al.,1                                 )     Case No. 20-10256 (KBO)
                                                                    )
                                   Debtors.                         )     (Jointly Administered)
                                                                    )
                                                                    )     Docket Ref. Nos. 33, 58, 62, 70, & {●}
                                                                    )

                                                 BIDDING PROCEDURES

                  On February 4, 2020 (the “Petition Date”), Earth Fare, Inc. (“Earth Fare”) and EF
         Investment Holdings, Inc. (each a “Debtor” and, collectively, the “Debtors”), filed voluntary
         petitions for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532
         (the “Bankruptcy Code”). The Debtors are operating their businesses and managing their
         properties as debtors in possession pursuant to section 1107(a) and 1108 of the Bankruptcy
         Code.

                 On February 14, 2020, the United States Bankruptcy Court for the District of Delaware
         (the “Court”) entered an order [Docket No. {●}] (the “Bidding Procedures/De Minimis Asset
         Sale Order”), which, among other things, authorized the Debtors to solicit bids and approved
         these procedures (collectively, the “Bidding Procedures”) to be employed by the Debtors in
         connection with a sale of substantially all of their assets, including but not limited to the
         tradename and related intellectual property, non-residential real property leases (the “Real
         Property Leases”), executory contracts, furniture, fixtures and equipment, liquor licenses, and
         any other miscellaneous assets (collectively, the “Assets”), or components thereof.

                Any party interested in bidding on the Assets should contact (i) for real-property,
         Joseph M. McKeska at A&G Real Estate Partners at (630) 366-2304 or by email at
         jmckeska@agrep.com, (ii) for furniture, fixtures, and equipment, Kevin Pangrcic at Hilco
         Fixtures at 248-631-9346 or by email at kpangrcic@gmail.com and (iii) for intangible
         property Richelle Kalnit at Hilco Streambank at 212.993.7214 or by email at
         rkalnit@hilcoglobal.com.

                    1.      Summary of Important Dates

         Deadline to Serve Assumption Notice                        February 14, 2020

         Stalking Horse Designation Deadline                        February 19, 2020

         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
25992686.11
                        Case 20-10256-KBO        Doc 121       Filed 02/14/20      Page 27 of 79




         Deadline to file proposed Sale Order                  February 20, 2020, at 4:00 p.m. (ET)

         Bid Deadline                                          February 21, 2020, at 5:00 p.m. (ET)

         Deadline to Object to Assumption Notice               February 21, 2020, at 4:00 p.m. (ET)

         Deadline to Serve Adequate Assurance                  February 22, 2020
         Information

         Deadline to Object to Sale (other than with           February 24, 2020, at 4:00 p.m. (ET)
         respect to the conduct of the Auction and
         designation of a Successful Bidder)

         Auction Commencement                                  February 25, 2020, at 10:00 a.m. (ET)

         Deadline to Object to Adequate Assurance of           February 26, 2020, at 4:00 p.m. (ET)
         Stalking Horse Purchaser

         Deadline to Object to Conduct of Auction,             At the commencement of the Sale Hearing
         Designation of Successful Bidders, and
         Adequate Assurance

         Sale Hearing                                          February 27, 2020, at 2:00 p.m. (ET)

                  2.      Assets to be Sold

                The Debtors are offering for sale all of the Assets.2 Potential Bidders (as defined below)
         may bid on all or any number or combination of the Assets.

                  3.      Participation Requirements

                 Any person or entity that wishes to participate in the bidding process for the Assets
         (each, a “Potential Bidder”) must first become a “Qualifying Bidder.” To become a
         Qualifying Bidder, a Potential Bidder must submit to the Debtors and their advisors:

                  (a)     documentation identifying the Potential Bidder, its principals, and the
                          representatives thereof who are authorized to appear and act on their behalf for
                          all purposes regarding the contemplated Sale;

                  (b)     an executed confidentiality agreement in form and substance reasonably
                          satisfactory to the Debtors, which by its terms will inure to the benefit of the
                          Successful Bidder(s);


         2
            The Debtors may withdraw any Asset for sale or provide a different process if the Debtors, in
         consultation with the Consultation Parties, reasonably believe that the recovery on such assets may be
         meaningful improved if sold pursuant to different procedures than the ones set forth herein.
25992686.11
                                                           2
                        Case 20-10256-KBO       Doc 121       Filed 02/14/20    Page 28 of 79




                  (c)     a statement and other factual support demonstrating to the Debtors’ reasonable
                          satisfaction that the interested party has a bona fide interest in consummating a
                          Sale; and

                  (d)     sufficient information, as determined by the Debtors, to allow the Debtors to
                          determine that the interested party has, or can obtain, the financial wherewithal
                          and any required internal corporate, legal, or other authorizations to close a Sale;
                          and

                  (e)     a non-binding written indication of interest identifying the Stores in which the
                          party is interest in purchasing.

         Notwithstanding the foregoing, a counterparty to a Real Property Lease (each a “Lease
         Counterparty”) bidding thereon (a “Landlord Lease Bid”) shall not be required to comply with
         subparagraph (b) above.

                 Each Potential Bidder shall comply with all reasonable requests for information and due
         diligence access by the Debtors, each of the Consultation Parties (as defined below), or their
         advisors regarding the ability of such Potential Bidder, as applicable, to consummate its
         contemplated Sale.

                 Notwithstanding anything to the contrary herein, and for the avoidance of doubt, for all
         purposes under the Bidding Procedures: (i) any designated Stalking Horse Purchaser (as defined
         below) shall be considered a Qualifying Bidder and a Stalking Horse Agreement (as defined
         below) shall be considered a Qualifying Bid (as defined below); and (ii) the Debtors may
         consider a combination of bids for the Assets in determining whether the Potential Bidders
         constitute Qualifying Bidders.

                  4.      Stalking Horse Designation

                  On or prior to February 19, 2020 (the “Stalking Horse Designation Deadline”), the
         Debtors may, in consultation and with consent of the Consultation Parties, enter into an
         agreement or agreements (each a “Stalking Horse Agreement”) with an interested bidder or
         interested bidders to serve as stalking horse bidders (each a “Stalking Horse Purchaser”) to
         acquire applicable Assets without the need for further notice and hearing; provided, however,
         that (a) any break-up fee (a “Break-Up Fee”) does not exceed three percent (3.0%) of the cash
         purchase price; (b) any expense reimbursement (an “Expense Reimbursement” and collectively
         with any associated Break-Up Fee, the “Bid Protections”) does not exceed the lesser of $50,000
         and one and a half percent (1.5%) of the cash purchase price; and (c) the Stalking Horse
         Purchaser is not an insider (as defined in Section 101(31) of the Bankruptcy Code). If the
         Debtors designate a Stalking Horse Purchaser and Stalking Horse Agreement, including any Bid
         Protections, in accordance with the proviso at the end of the prior sentence, they shall file for
         each Stalking Horse Purchaser a Stalking Horse Notice in accordance with the Bidding
         Procedures/De Minimis Asset Sale Order, submit an order approving the same under
         certification of counsel, and file a declaration in support of the designation. In addition, within
         one (1) day of the entry of any order approving a Stalking Horse Purchaser, the Debtors shall
         serve via email where available and overnight mail the Adequate Assurance Information (as

25992686.11
                                                          3
                       Case 20-10256-KBO        Doc 121       Filed 02/14/20    Page 29 of 79




         defined below) for the Stalking Horse Purchaser on any counterparties to any contracts or leases
         to be assumed and assigned (or assumed) in connection with the proposed Sale.

                 The Debtors, however, reserve the right, with the consent of the administrative agent for
         the Debtors’ prepetition lenders, to file a Stalking Horse Notice, on or before the Stalking Horse
         Designation Deadline, to designate a Stalking Horse Purchaser and Stalking Horse Agreement,
         including any Bid Protections, that do not meet the qualifications in the immediate prior
         paragraph and seek a hearing on the first date the Court is available that is at least five (5)
         business days after filing the applicable Stalking Horse Notice, with objections due at 4:00 p.m.
         the day prior to such hearing. Notwithstanding anything herein to the contrary and for the
         avoidance of doubt, the designation of any Stalking Horse (i) that is an insider, (ii) that has not
         otherwise been consented to by each of the applicable Consultation Parties, or (iii) to which
         clauses (i) and (ii) apply, shall only be authorized and approved after the notice and a hearing
         provided for in the prior sentence.

                  5.     Bankruptcy Court Jurisdiction

                  Any Potential Bidder shall (i) be deemed to have waived any right to a jury trial in
         connection with, and consented and submitted to the exclusive jurisdiction of the Court over, any
         actions or proceedings arising from or relating the Bidding Procedures, the Sale, the Auction,
         and the construction and enforcement of the contemplated Sale documents of the Auction
         Bidders (as defined below), (ii) bring any such action or proceeding in the Court, and (iii) be
         deemed to have consented to the Court entering a final judgment determining any such action or
         proceeding and that such final judgment in any such action or proceeding, including all appeals,
         shall be conclusive and may be enforced in other jurisdictions (including any foreign
         jurisdictions) by suit on the judgment or in any other manner provided by applicable law.

                  6.     Form of Agreement

                  Potential Bidders intending to submit bids must include with their bids an asset purchase
         agreement (a “Purchase Agreement”). The Purchase Agreement shall be: (i) if a Stalking
         Horse Purchaser has been designated for the applicable Assets, upon substantially the same terms
         as, or terms more favorable to the Debtors and their estates than, the terms set forth in a Stalking
         Horse Agreement, if applicable and include a redline marked against the Stalking Horse
         Agreement, and (ii) otherwise, in the form of the Purchase Agreement to be provided by the
         Debtors and include a redline marked against the form Purchase Agreement.

                  7.     Due Diligence

                  The Debtors will provide any Qualifying Bidder with reasonable access to information
         that the Debtors believe to be reasonable and appropriate under the circumstances. All additional
         due diligence requests shall be directed to: (i) for real-property, Joseph M. McKeska at A&G
         Real Estate Partners at (630) 366-2304 or by email at jmckeska@agrep.com, (ii) for furniture,
         fixtures, and equipment, Kevin Pangrcic at Hilco Fixtures at 248-631-9346 or by email at
         kpangrcic@gmail.com and (iii) for intangible property Richelle Kalnit at Hilco Streambank at
         212.993.7214 or by email at rkalnit@hilcoglobal.com.


25992686.11
                                                          4
                        Case 20-10256-KBO       Doc 121       Filed 02/14/20    Page 30 of 79




                  The due diligence period shall extend through and include the Bid Deadline (as defined
         below). The Debtors may, but shall not be obligated to, in their sole discretion, furnish any due
         diligence information after the Bid Deadline. The Debtors reserve the right, in their reasonable
         discretion, to withhold or limit access to any due diligence information that the Debtors
         determine is not appropriate for disclosure to a Qualifying Bidder. Notwithstanding any
         prepetition limitations, including, without limitation, any non-disclosure, confidentiality, or
         similar provisions relating to any due diligence information, the Debtors and their estates shall be
         authorized to provide due diligence information to Qualifying Bidders provided that such
         Qualifying Bidders have delivered an executed confidentiality agreement in form and substance
         acceptable to the Debtors. The Debtors and their estates are not responsible for, and shall have
         no liability with respect to, any information obtained by, or provided to, any Qualifying Bidders
         in connection with the Bidding Procedures and a contemplated Sale.

                  8.      Bid Requirements

                 Other than in the case of a bid submitted by a Stalking Horse Purchaser, to be deemed a
         “Qualifying Bid,” a bid must be received from a Qualifying Bidder on or before the Bid
         Deadline and satisfy each of the following requirements, as determined by the Debtors in
         consultation with the Consultation Parties (each, a “Bid Requirement”):

                  (a)     be in writing;

                  (b)     fully disclose the identity of the Qualifying Bidder (and any other party
                          participating in the bid) and provide the contact information of the specific
                          person(s) whom the Debtors or their advisors should contact in the event that the
                          Debtors have any questions or wish to discuss the bid submitted by the
                          Qualifying Bidder;

                  (c)     set forth the purchase price to be paid by such Qualifying Bidder for the Assets
                          in question;

                  (d)     if a bid includes a credit bid under section 363(k), evidence of the amount of the
                          claim, the Assets constituting the collateral securing the claim, and evidence of
                          the grant, perfection, priority, and validity of the lien (the “Secured Claim
                          Documentation”);

                  (e)     not propose payment in any form other than cash (except as otherwise expressly
                          set forth in these Bidding Procedures, such as in section 12 below, and the
                          Bidding Procedures/De Minimis Asset Sale Order);

                  (f)     state the liabilities proposed to be paid or assumed by such Qualifying Bidder;

                  (g)     specify the Assets that are included in the bid and, to the extent a Stalking Horse
                          Purchaser is designated, state that such Qualifying Bidder offers to purchase the
                          applicable Assets, or a number or combination of the Assets, upon substantially
                          the same terms as, or terms more favorable to the Debtors and their estates than,
                          the terms set forth in the Stalking Horse Agreement, as applicable;

25992686.11
                                                          5
                    Case 20-10256-KBO       Doc 121       Filed 02/14/20    Page 31 of 79




              (h)     state that such Qualifying Bidder’s offer is formal, binding, and unconditional
                      and is irrevocable until two (2) business days after the closing of the sale of the
                      Assets;

              (i)     state that such Qualifying Bidder is financially capable of consummating the
                      Sale contemplated by the bid and provide written evidence in support thereof,
                      which, in the case of a Landlord Lease Bid, such wherewithal shall be limited to
                      any cash consideration included in the Lease Counterparty’s bid;

              (j)     contain such financial and other information to allow the Debtors to make a
                      reasonable determination as to the Qualifying Bidder’s financial and other
                      capabilities to close the Sale contemplated by the proposal, including, without
                      limitation, such financial and other information supporting the Qualifying
                      Bidder’s ability to comply with the requirements of adequate assurance of future
                      performance under section 365(f)(2)(B) and, if applicable, section 365(b)(3) of
                      the Bankruptcy Code, including the Qualifying Bidder’s financial wherewithal
                      and willingness to perform under any Target Contracts that are assumed and
                      assigned to the Qualifying Bidder, in a form that allows the Debtors to serve via
                      email where available and overnight mail, within one (1) day after such
                      receipt, such information on any counterparties to any contracts or leases being
                      assumed and assigned (or assumed) in connection with the Sale, which shall be
                      provided to each affected counterparty, and their counsel if known by the
                      Debtors, on a confidential basis (the “Adequate Assurance Information”);

              (k)     identify with particularity each and every executory contract and unexpired lease
                      the assumption and assignment of which is a condition to close the contemplated
                      Sale;

              (l)     a commitment to close the Sale by February 28, 2020, or such other date as
                      agreed to by the Debtors in consultation with the Consultation Parties;

              (m)     not request or entitle such Qualifying Bidder to any break-up fee, termination
                      fee, expense reimbursement, or similar type of fee or payment;

              (n)     in the event that there is a Stalking Horse Purchaser, the aggregate consideration
                      proposed by the Qualifying Bidder must equal or exceed the sum of the amount
                      of (A) the purchase price under the Stalking Horse Agreement, (B) any Break-
                      Up Fee, (C) any Expense Reimbursement, and (D) the greater of $25,000 and
                      ten percent (10%) of the purchase price under the Stalking Horse Agreement;

              (o)     not contain any contingencies of any kind, including, without limitation,
                      contingencies related to financing, internal approval, or due diligence;

              (p)     contain a written acknowledgement and representation that the Qualifying
                      Bidder (i) has had an opportunity to conduct any and all due diligence regarding
                      the Assets in question, (ii) has relied solely upon its own independent review,
                      investigation, and inspection of any documents and other information in making
                      its Qualifying Bid, and (iii) did not rely upon any written or oral statements,
25992686.11
                                                      6
                        Case 20-10256-KBO       Doc 121       Filed 02/14/20    Page 32 of 79




                          representations, promises, warranties, or guaranties whatsoever, whether
                          express, implied, by operation of law, or otherwise, regarding the Assets, or the
                          completeness of any documents or other information provided in connection
                          with the Bidding Procedures and the proposed Sale;

                  (q)     provide for the Qualifying Bidder to serve as a backup bidder (the “Back-Up
                          Bidder”) if the Qualifying Bidder’s bid is the next highest or best bid (the
                          “Back-Up Bid”) after the Successful Bid (as defined below) for the applicable
                          Assets;

                  (r)     include written evidence of authorization and approval with respect to the
                          submission, execution, and delivery of the subject term sheet;

                  (s)     provide a good faith cash deposit (the “Deposit”) in an amount equal to ten
                          percent (10%) of the purchase price provided for in the proposal (or such
                          additional amount as may be determined by the Debtors in their reasonable
                          discretion and in consultation with the Consultation Parties) to be held in a
                          noninterest-bearing escrow account to be identified and established by the
                          Debtors, provided that with respect to a Landlord Lease Bid, the landlord
                          may deduct from its Deposit the amount of any undisputed monetary
                          obligations that constitute the cure cost for the applicable real property
                          lease (the “Cure Cost”); and

                  (t)     provides for liquidated damages in the event of the Qualifying Bidder’s breach
                          of, or failure to perform under, the modified Purchase Agreement equal to the
                          amount of the Deposit.

         Notwithstanding the foregoing, if a Landlord Lease Bid is submitted by a Lease
         Counterparty, such Lease Counterparty need not comply with subparagraph 8(j) above.

                   The Debtors reserve the right, in consultation with the Consultation Parties, to negotiate
         with any Qualifying Bidder in advance of the Auction to cure any deficiencies in a bid that is
         initially deemed not a Qualifying Bid.

                 Each Qualifying Bidder submitting a bid shall be deemed to: (a) acknowledge and
         represent that it is bound by all of the terms and conditions of the Bidding Procedures and
         (b) have waived the right to pursue a substantial contribution claim under section 503 of the
         Bankruptcy Code related in any way to the submission of its bid, the Bidding Procedures, and a
         Sale.

                  9.      Bid Deadline

                  A Qualifying Bidder, other than any Stalking Horse Purchaser, that desires to make a bid
         shall deliver a written and electronic copy of its bid in both PDF and MS-WORD format to the
         Objection Notice Parties so as to be received on or before February 21, 2020, at 5:00 p.m. (ET)
         (the “Bid Deadline”); provided that the Debtors may extend the Bid Deadline without further
         order of the Court, subject to providing notice to the Consultation Parties. To the extent that the
         Bid Deadline is extended for all parties, the Debtors shall file a notice on the docket of these
25992686.11
                                                          7
                        Case 20-10256-KBO        Doc 121       Filed 02/14/20   Page 33 of 79




         Chapter 11 Cases indicating the same. Absent consent from the Debtors, in consultation with
         the Consultation Parties, any party that does not submit a bid by the Bid Deadline
         (including as extended in accordance with the prior two sentences) may not be allowed to
         (a) submit any offer after the Bid Deadline or (b) participate in the Auction.

                  10.     Evaluation of Qualifying Bids

                 The Debtors will deliver by no later than 6:00 p.m. (ET) on the day of the Bid Deadline,
         copies of all bids from Qualifying Bidders to each of the Consultation Parties.

                  The Debtors, in consultation with the Consultation Parties, shall make a determination
         regarding whether a timely submitted bid from a Qualifying Bidder is a Qualifying Bid and shall
         notify all Qualifying Bidders whether their bids have been determined to be a Qualifying Bid by
         no later than 8:00 p.m. (ET) on the day before the commencement of the Auction. In the event
         that a bid is determined not to be a Qualifying Bid, including with respect to any proposed credit
         bid amount, the Qualifying Bidder shall be notified by the Debtors and shall have until the
         commencement of the Auction to modify its bid to increase the purchase price or otherwise
         improve the terms of the Qualifying Bid for the Debtors and to provide additional Secured Claim
         Documentation; provided that any Qualifying Bid may be improved at the Auction as set forth
         herein.

                 Prior to commencing the Auction, the Debtors shall determine, in consultation with the
         Consultation Parties, which of the Qualifying Bids, at such time, is the highest or best bid as to
         the applicable Assets for purposes of constituting the opening bid of the Auction (each a
         “Baseline Bid” and the Qualifying Bidder submitting each such Baseline Bid, a “Baseline
         Bidder”) and shall notify any Stalking Horse Purchaser and all Qualifying Bidders with
         Qualifying Bids of the Baseline Bid or Baseline Bids no later than the opening of the Auction.

                  11.     No Qualifying Bids

                  If no timely Qualifying Bids—other than any Stalking Horse Purchaser’s Qualifying
         Bid—are submitted on or before the Bid Deadline, the Debtors shall not hold an Auction and
         may request at the Sale Hearing that the Stalking Horse Purchaser (if any) be deemed the
         Successful Bidder (as defined below) and that the Court approve the Stalking Horse Agreement
         (if any) and the Sales contemplated thereunder.

                  12.      Right to Credit Bid

                  Any party who has a valid, perfected, and enforceable lien on any Assets of the Debtors’
         estates that is not subject to an objection by the commencement of the Auction (a “Secured
         Creditor”) shall have the right to credit bid all or a portion of the value of such Secured
         Creditor’s claim within the meaning of section 363(k) of the Bankruptcy Code and to the extent
         demonstrated by the Secured Claim Documentation, provided that a Secured Creditor shall have
         the right to credit bid its claim only with respect to the collateral by which such Secured Creditor
         is secured; provided, further, that, if the Secured Creditor’s lien is subsequently avoided, then
         such Qualified Bidder shall be subject to disgorgement. Each Lease Counterparty to a Real
         Property Lease proposed to be sold or transferred at the Auction (as defined below) may
         credit bid all or a portion of the applicable Cure Cost. If such Lease Counterparty is the
25992686.11
                                                           8
                        Case 20-10256-KBO         Doc 121       Filed 02/14/20    Page 34 of 79




         Successful Bidder on the applicable Real Property Lease and it is later determined by this
         Court or agreement by and among the Debtors and Lease Counterparty that the actual
         Cure Cost is a lesser amount, then the Lease Counterparty shall pay the difference in cash
         within seven (7) business days of the entry of the decision of the Court or effective date of
         the agreement between the Debtors and the Lease Counterparty.

                  13.         Auction

                  If the Debtors timely receive one or more Qualifying Bids for any of the Assets
         (inclusive of any Stalking Horse Purchaser’s Qualifying Bid), then the Debtors shall conduct an
         auction (the “Auction”). Following the Auction, the Debtors will determine, in consultation
         with the Consultation Parties, which Qualifying Bid is the highest or best bid for the Assets or
         subsets thereof, which will be determined by considering, among other things, the following non-
         binding factors:

                         i.       the terms of the Purchase Agreement requested by each Auction Bidder;

                         ii.      the extent to which such terms are likely to delay closing of a Sale, the
                                  cost to the Debtors and their estates of such modifications or delay, and
                                  any incremental financing being offered to accommodate any delay;

                         iii.     the total consideration to be received by the Debtors and their estates;

                         iv.      the Sale structure and execution risk, including conditions to, timing of,
                                  and certainty of closing, termination provisions, availability of financing
                                  and financial wherewithal to meet all commitments, and required
                                  governmental or other approval;

                         v.       the net benefit to the Debtors’ estates, taking into account any Break-Up
                                  Fee and any Expense Reimbursement provided for in any applicable
                                  Stalking Horse Agreement;

                         vi.      the impact on interested parties, including, but not limited to, employees,
                                  landlords, and vendors; and

                         vii.     any other factors the Debtors may reasonably deem relevant.

                 The Auction shall be governed by the following procedures:

                         i.       the Auction shall commence on February 25, 2020, at 10:00 a.m. (ET)
                                  (the “Auction Date”), at Young Conaway Stargatt & Taylor, LLP, 1000
                                  North King Street, Rodney Square, Wilmington, Delaware 19801;

                         ii.      only a Stalking Horse Purchaser and the other Qualifying Bidders with
                                  Qualifying Bids (collectively, the “Auction Bidders”) shall be entitled to
                                  make any bids at the Auction;



25992686.11
                                                            9
              Case 20-10256-KBO        Doc 121       Filed 02/14/20    Page 35 of 79




               iii.    the Auction Bidders shall appear in person at the Auction or through a
                       duly authorized representative;

               iv.     only the Debtors, the Auction Bidders, the Consultation Parties, and the
                       Debtors’ creditors and equity holders, together with the professional
                       advisors to each of the foregoing parties, may attend the Auction; provided
                       that any creditors and equity holders desiring to attend the Auction must
                       provide counsel for the Debtors one (1) business day’s written notice of
                       their intent to attend the Auction;

               v.      the Debtors and their professional advisors shall direct and preside over
                       the Auction in consultation with the Consultation Parties. The Auction
                       shall be transcribed;

               vi.     the Auction Bidders shall confirm that they have not engaged in any
                       collusion with respect to the Bidding Procedures, the Auction, or the Sale;

               vii.    bidding shall commence at the amount of the Baseline Bid or Baseline
                       Bids, and the Auction Bidders may submit successive bids in increments
                       of at least the greater of $25,000 and ten percent (10%) of the current
                       highest or best bid (or Baseline Bid for the first round) (the “Bid
                       Increment”); provided that: (i) each such successive bid must be a
                       Qualifying Bid; (ii) if the then-highest or best bid was made by any
                       Stalking Horse Purchaser, such bid shall be deemed to include the sum of
                       the amount of, if applicable, (A) any Break-Up Fee and (B) any Expense
                       Reimbursement; (iii) any successive bid made by any Stalking Horse
                       Purchaser shall only be required to equal the sum of the amount of (A) the
                       applicable Baseline Bid or the then-highest or best bid, as applicable, plus
                       (B) the Bid Increment, less (C) the sum of the amount of, if applicable,
                       (X) any Break-Up Fee and (Y) any Expense Reimbursement; and (iv) the
                       Debtors, in consultation with the Consultation Parties, reserve the right to
                       modify the Bid Increment during the course of the Auction and shall do so
                       on the record at the Auction;

               viii.   the Auction may include individual negotiations with any of the Auction
                       Bidders, but all bids shall be made on the record and in the presence of all
                       of the Auction Bidders;

               ix.     all material terms of the bid that is deemed to be the highest or best bid for
                       the Assets or a specific subset thereof for each round of bidding shall be
                       fully disclosed to the Auction Bidders, and the Debtors shall use
                       reasonable efforts to clarify any and all questions that the Auction Bidders
                       may have regarding the Debtors’ announcement of the then-current
                       highest or best bid or bids;

               x.      the Debtors and their professional advisors, in consultation with the
                       Consultation Parties, may employ and announce at the Auction additional

25992686.11
                                                10
              Case 20-10256-KBO        Doc 121       Filed 02/14/20   Page 36 of 79




                       procedural rules that are reasonable under the circumstances (e.g., the
                       amount of time allotted to make subsequent bids) for conducting the
                       Auction, provided that such rules are (i) not inconsistent with the
                       Bankruptcy Code, the Bankruptcy Rules, the Local Rules, or any
                       applicable order of the Court entered in connection with these Chapter 11
                       Cases, including, without limitation, the Bidding Procedures/De Minimis
                       Asset Sale Order, and (ii) disclosed to the Auction Bidders;

               xi.     any Potential Bidder shall (i) be deemed to have waived any right to a jury
                       trial in connection with, and consented and submitted to the exclusive
                       jurisdiction of the Court over, any actions or proceedings arising from or
                       relating the Bidding Procedures, the Sale, the Auction, and the
                       construction and enforcement of the contemplated Sale documents of the
                       Auction Bidders, (ii) bring any such action or proceeding in the Court, and
                       (iii) be deemed to have consented to the Court entering a final judgment
                       determining any such action or proceeding and that such final judgment in
                       any such action or proceeding, including all appeals, shall be conclusive
                       and may be enforced in other jurisdictions (including any foreign
                       jurisdictions) by suit on the judgment or in any other manner provided by
                       applicable law;

               xii.    Auction Bidders shall have the right to make additional modifications to
                       their respective Purchase Agreements or any Stalking Horse Agreement,
                       as applicable, in conjunction with each Qualifying Bid submitted in each
                       round of bidding during the Auction, provided that (i) any such
                       modifications on an aggregate basis and viewed in whole, shall not, in the
                       Debtors’ discretion, in consultation with the Consultation Parties, be less
                       favorable to the Debtors and their estates than the terms of the Auction
                       Bidders’ respective Purchase Agreements or any Stalking Horse
                       Agreement, as applicable, and (ii) each Qualifying Bid shall constitute an
                       irrevocable offer and shall be binding on the Auction Bidder submitting
                       such bid until such party shall have submitted a subsequent Qualifying Bid
                       at the Auction or the conclusion of the Sale Hearing, whichever occurs
                       sooner, unless such bid is selected as the Successful Bid or the Back-Up
                       Bid, which shall remain binding as provided for herein;

               xiii.   the Debtors and the Consultation Parties shall have the right to request any
                       additional financial information that will allow the Debtors and the
                       Consultation Parties to make a reasonable determination as to an Auction
                       Bidder’s financial and other capabilities to consummate the Sales
                       contemplated by their proposal or any Stalking Horse Agreement, as
                       applicable, as may be amended during the Auction, and any further
                       information that the Debtors may believe is reasonably necessary to clarify
                       and evaluate any bid made by an Auction Bidder during the Auction;

               xiv.    upon the conclusion of the Auction, the Debtors shall determine, in
                       consultation with the Consultation Parties and subject to Court approval,
25992686.11
                                                11
                        Case 20-10256-KBO      Doc 121       Filed 02/14/20    Page 37 of 79




                               the offer or offers for the Assets that is or are the highest or best from
                               among the Qualifying Bids submitted at the Auction, which may be a
                               Stalking Horse Agreement (each a “Successful Bid”). In making this
                               decision, the Debtors shall consider, in consultation with the Consultation
                               Parties, the amount of the purchase price, the particular assets to be sold,
                               the likelihood of the bidder’s ability to close a Sale and the timing thereof,
                               the nature and impact of any variances from the form Purchase Agreement
                               requested by each bidder, and the net benefit to the Debtors’ estates. The
                               bidders submitting such Successful Bids, which may be a Stalking Horse
                               Purchaser, shall each become a “Successful Bidder,” and shall have such
                               rights and responsibilities of the purchaser as set forth in the subject
                               Purchase Agreement, as applicable. The Debtors may, in consultation
                               with the Consultation Parties, designate Back-Up Bids (and corresponding
                               Back-Up Bidders) to purchase the applicable Assets in the event that the
                               Successful Bidder or Successful Bidders do not close the Sale; and

                         xv.   prior to the Sale Hearing, each Successful Bidder shall complete and
                               execute all agreements, contracts, instruments, and other documents
                               evidencing and containing the terms and conditions upon which the
                               applicable Successful Bid was made.

               EACH SUCCESSFUL BID AND ANY BACK-UP BIDS SHALL EACH
         CONSTITUTE AN IRREVOCABLE OFFER AND BE BINDING ON THE APPLICABLE
         SUCCESSFUL BIDDER AND ANY BACK-UP BIDDER, RESPECTIVELY, FROM THE
         TIME THE BID IS SUBMITTED UNTIL TWO (2) BUSINESS DAYS AFTER THE SALE
         HAS CLOSED. EACH QUALIFYING BID THAT IS NOT A SUCCESSFUL BID OR BACK-
         UP BID SHALL BE DEEMED WITHDRAWN AND TERMINATED AT THE CONCLUSION
         OF THE SALE HEARING.

                  14.     Sale Hearing

                  Each Successful Bid and any Back-Up Bid (or if no Qualifying Bid other than that of
         any Stalking Horse Purchaser is received, then the applicable Stalking Horse Agreement) will be
         subject to approval by the Court. The hearing to approve each Successful Bid and any Back-Up
         Bid (the “Sale Hearing”) shall take place on February 27, 2020, at 2:00 p.m. (ET). The Sale
         Hearing may be adjourned by the Debtors from time to time without further notice to creditors or
         other parties in interest other than by announcement of the adjournment in open court on the date
         scheduled for the Sale Hearing or by filing a hearing agenda or notice on the docket of the
         Chapter 11 Cases. For the avoidance of doubt, by no later than the time of announcement of
         any Baseline Bid for the Auction, the Debtors may determine, in consultation with the
         Consultation Parties, to withdraw the Assets or any subset thereof, from the Auction and
         sale process, and adjourn the Sale Hearing with respect to the withdrawn Assets on the
         terms set forth herein.

                 At the Sale Hearing, the Debtors will seek entry of an order that, among other things:



25992686.11
                                                        12
                        Case 20-10256-KBO          Doc 121       Filed 02/14/20    Page 38 of 79




                         i.        authorizes and approves each Sale to a Successful Bidder (and, if
                                   applicable, the Back-Up Bidder), pursuant to the terms and conditions set
                                   forth in the applicable Stalking Horse Agreement or Purchase Agreement
                                   executed by the Successful Bidder (and, if applicable the Back-Up
                                   Bidder), and that the Assets being transferred in such Sale shall be
                                   transferred free and clear of all Encumbrances pursuant to section 363(f)
                                   of the Bankruptcy Code, with such Encumbrances attaching to the sale or
                                   transfer proceeds, if any, with the same validity, extent, and priority as had
                                   attached to such sold Assets immediately prior to such sale or transfer;

                         ii.       unless otherwise ordered by the Court, directing that all Encumbrances on
                                   the Assets that are sold shall attach to the cash proceeds generated from
                                   the sale of such Assets in the same order of priority as they existed prior to
                                   the consummation of such sale;

                         iii.      finding that each Stalking Horse Purchaser or Successful Bidder, as
                                   applicable, is a good faith purchaser pursuant to section 363(m) of the
                                   Bankruptcy Code; and

                         iv.       as appropriate, exempting the Sale(s) and conveyance(s) of the applicable
                                   Assets from any transfer tax, stamp tax, or similar tax, or deposit under
                                   any applicable bulk sales statute.

                  15.         Back-Up Bidder

                  Notwithstanding any of the foregoing, in the event that a Successful Bidder fails to close
         a Sale by February 28, 2020, or such date as may be extended by the Debtors, in consultation
         with the Consultation Parties, and with the agreement of the applicable Back-Up Bidder, the
         Back-Up Bid will be deemed to be the Successful Bid, the applicable Back-Up Bidder will be
         deemed to be a Successful Bidder, and the Debtors will be authorized, but not directed, to close
         the Sale to the applicable Back-Up Bidder subject to the terms of the Back-Up Bid without the
         need for further order of the Court and without the need for further notice to any interested
         parties, as soon as practicable, but not later than February 29, 2020, which deadline may be
         extended by the Debtors, in consultation with the Consultation Parties, to March 31, 2020.

                  16.         Return of Deposits

                  All Deposits shall be returned to each bidder not selected by the Debtors as a Successful
         Bidder or a Back-Up Bidder no later than three (3) business days following the conclusion of the
         Sale Hearing. The deposit of each Successful Bidder or, if a Sale is closed with the relevant
         Back-Up Bidder, the deposit of the Back-Up Bidder, shall be applied to the purchase price for
         applicable Sale. If a Successful Bidder (or, if a Sale is to be closed with a Back-Up Bidder, then
         the Back-Up Bidder) fails to consummate a Sale because of a breach or failure to perform on the
         part of such bidder, then, subject to the terms of the Purchase Agreement or any Stalking Horse
         Agreement, as applicable, the Debtors and their estates shall be entitled to retain the Deposit of
         the Successful Bidder (or, if the Sale is to be closed with the Back-Up Bidder, then the Back-Up


25992686.11
                                                            13
                        Case 20-10256-KBO       Doc 121       Filed 02/14/20    Page 39 of 79




         Bidder) as part of the damages resulting to the Debtors and their estates for such breach or failure
         to perform.

                  17.     Notice and Consultation Parties

                (a)      The term “Notice Parties” as used in these Bidding Procedures shall mean:

                         (i)    the Debtors, Attn: Charles Goad (chuck.goad@fticonsulting.com); and

                         (ii)   counsel to the Debtors, Young Conaway Stargatt & Taylor, LLP, Attn: M.
                                Blake Cleary, Esq., Sean T. Greecher, Esq., and Ian J. Bambrick, Esq;
                                (mbcleary@ycst.com, sgreecher@ycst.com, and ibambrick@ycst.com).

                (b)      The term “Consultation Parties” as used in these Bidding Procedures shall
                         mean:

                         (i)    counsel to the administrative agent for the Debtors’ prepetition lenders,
                                Chapman & Cutler LLP, 111 West Monroe Street, Chicago, IL 60603-
                                4080, Attn: Stephen R. Tetro II, Esq., and Aaron M. Krieger, Esq.
                                (stetro@chapman.com and akrieger@chapman.com) and Womble Bond
                                Dickinson (US) LLP, 1313 North Market Street, Suite 1200, Wilmington,
                                Delaware 19801, Attn: Matthew P. Ward and Morgan L. Patterson
                                (matthew.ward@wbd-us.com and morgan.patterson@wbd-us.com); and

                         (ii)   counsel to the official committee of unsecured creditors appointed in the
                                Debtors’ chapter 11 cases, Pachulski Stang Ziehl &Jones LLP, 919 N.
                                Market Street, 17th Floor, Wilmington, DE 19801, Attn: Bradford J.
                                Sandler, Esq., Robert J. Feinstein, Esq., and Colin R. Robison, Esq.
                                (bsandler@pszjlaw.com, rfeinstein@pszj law.com, and crobinson@pszj
                                law.com) (the “Creditors’ Committee”).

                 For the avoidance of doubt, any consultation rights provided to the Consultation Parties
         by these Bidding Procedures shall not limit the Debtors’ discretion in any way and shall not
         include the right to veto any decision made by the Debtors in the exercise of their business
         judgment.

                  If a member of the Creditors’ Committee submits a Qualifying Bid, the Creditors’
         Committee will continue to have consultation rights as set forth in these Bidding Procedures;
         provided that the Creditors’ Committee shall exclude such member from any discussions or
         deliberations regarding the sale of the Assets and shall not provide any information regarding the
         sale of the Assets to such member.

                   In the event that any Consultation Party (other than the Creditors’ Committee) or an
         affiliate of any of the foregoing submits a bid that is a Qualifying Bid, any obligation of the
         Debtors to consult with the bidding party established under these Bidding Procedures will be
         waived, discharged, and released without further action; provided that the bidding party will
         have the same rights as any other Qualifying Bidder set forth above.

25992686.11
                                                         14
                        Case 20-10256-KBO      Doc 121       Filed 02/14/20   Page 40 of 79




                  18.     Reservation of Rights

                          Notwithstanding any of the foregoing, the Debtors and their estates reserve the
         right to, after consultation with the Consultation Parties, modify these Bidding Procedures at or
         prior to the Auction, including, without limitation, to extend the deadlines set forth herein,
         modify bidding increments, waive terms and conditions set forth herein with respect to any or all
         Potential Bidders (including, without limitation, the Bid Requirements), impose additional terms
         and conditions with respect to any or all Potential Bidders, adjourn or cancel the Auction at or
         prior to the Auction, and adjourn the Sale Hearing.




25992686.11
                                                        15
             Case 20-10256-KBO   Doc 121   Filed 02/14/20   Page 41 of 79




                                   EXHIBIT B

                                    Blackline




26037359.1
                        Case 20-10256-KBO             Doc 121        Filed 02/14/20        Page 42 of 79




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                    )
         In re:                                                     )     Chapter 11
                                                                    )
         EARTH FARE, INC., et al.,1                                 )     Case No. 20-10256 (KBO)
                                                                    )
                                   Debtors.                         )     (Jointly Administered)
                                                                    )
                                                                    )     Docket Ref. Nos. 33, 58, 62, & 70
                                                                    )

                        ORDER (A) APPROVING DE MINIMIS ASSET SALE
                 PROCEDURES; (B) APPROVING CERTAIN BIDDING PROCEDURES,
                ASSUMPTION AND ASSIGNMENT PROCEDURES, AND THE FORM AND
               MANNER OF NOTICE THEREOF; (C) AUTHORIZING THE DEBTORS TO
              ENTER INTO ASSET PURCHASE AGREEMENTS WITH STALKING HORSE
              BIDDERS; AND (D) SCHEDULING A HEARING ON THE APPROVAL OF THE
              SALE OF THE DEBTORS’ REMAINING ASSETS FREE AND CLEAR OF ALL
              ENCUMBRANCES AS WELL AS THE ASSUMPTION AND ASSIGNMENT OF
                   CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                  Upon consideration of the motion (the “Motion”)2 of Earth Fare, Inc. and EF Investment

         Holdings, Inc. (each a “Debtor” and, collectively, the “Debtors”) for the entry of this Order,

         among other things: (a) approving the De Minimis Asset Sale Procedure; (b) authorizing and

         approving the Bidding Procedures, attached hereto as EXHIBIT A, and the Assumption and

         Assignment Procedures, and the form and manner of notice thereof; (c) authorizing, but not

         directing, the Debtors to enter into Purchaser Agreements with one or more Stalking Horse

         Purchasers subject to Court approval of any Bid Protections; and (d) scheduling the Sale Hearing

         for the Court’s consideration of the sale of the applicable Assets free and clear of the

         Encumbrances, and authorizing the assumption and assignment of the Selected Target Contracts


         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
         2
           Capitalized terms used but not defined herein shall have the meanings given them in the Bidding Procedures (as
         defined below), or to the extent not defined therein, the Motion.
25992686.10
                       Case 20-10256-KBO             Doc 121        Filed 02/14/20       Page 43 of 79




         in connection therewith; and this Court having reviewed the Motion; and upon the First Day

         Declaration and upon the record of the hearing and all of the proceedings had before this Court;

         and after due deliberation and sufficient cause appearing therefor, it is hereby

                 FOUND AND DETERMINED THAT:3

                 A.       This Court has jurisdiction to consider the Motion in accordance with 28 U.S.C.

         §§ 157 and 1334 and the Amended Standing Order.

                 B.       Venue of this proceeding and the Motion is proper pursuant to 28 U.S.C. §§ 1408

         and 1409. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and the Court may enter

         a final order consistent with Article III of the United States Constitution.

                 C.       The statutory and legal predicates for the relief requested in the Motion and

         provided for herein are sections 105(a), 363, 365, and 503 of the Bankruptcy Code, Bankruptcy

         Rules 2002, 6004, and 6006, and Local Rules 2002-1 and 6004-1.

                 D.       The Debtors have demonstrated that good and sufficient notice of the relief

         granted by this Bidding Procedures/De Minimis Asset Sale Order has been given and no further

         notice is required. A reasonable opportunity to object or be heard regarding the relief granted by

         this Bidding Procedures/De Minimis Asset Sale Order has been afforded to those parties entitled

         to notice pursuant to Bankruptcy Rule 2002 and all other interested parties.

                 E.       The Stalking Horse Notice, as described in the Motion, is appropriate and

         reasonably calculated to provide all interested parties with timely and proper notice of: (a) the

         identity of the Stalking Horse Purchaser or Stalking Horse Purchasers, including any affiliations

         with the Debtors; (b) the Assets that are the subject of each Stalking Horse Agreement; (c) a


         3
            The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
         pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the
         extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
         extent any of the following conclusions of law constitute findings of fact, they are adopted as such.
25992686.10
                                                                2
                      Case 20-10256-KBO           Doc 121       Filed 02/14/20     Page 44 of 79




         copy of each Stalking Horse Agreement(s); (d) the purchase price provided in each Stalking

         Horse Agreement; (e) any proposed Bid Protections; and (f) the deposit paid by the Stalking

         Horse Purchaser(s)

                 F.      The De Minimis Asset Sale Notice, as described in the Motion, is appropriate and

         reasonably calculated to provide all interested parties with timely and proper notice of: (i) the

         identity of the applicable De Minimis Asset Purchaser, including any affiliations with the

         Debtors; (ii) the Assets that are the subject of each De Minimis Asset Sale Notice;

         (iii) significant terms of the proposed De Minimis Asset sale; and (iv) the purchase price to

         provided by each De Minimis Asset Purchaser. No other or further notice will be required of the

         foregoing.

                 G.      The Bidding Procedures and the De Minimis Asset Sale Procedures are (i) fair,

         reasonable, and appropriate and (ii) designed to maximize recovery with respect to the Assets.

                 H.      The Assumption and Assignment Procedures and the De Minimis Asset Sale

         Procedures provided for herein and the Assumption Notice are reasonable and appropriate and

         consistent with the provisions of section 365 of the Bankruptcy Code and Bankruptcy Rule 6006.

         The Assumption and Assignment Procedures, the De Minimis Asset Sale Procedures, and the

         Assumption Notice have been tailored to provide an adequate opportunity for all Counterparties

         to assert any Contract Objections.

                 I.      Entry of this Bidding Procedures/De Minimis Asset Sale Order is in the best

         interests of the Debtors, their estates, their creditors, and all other interested parties, and the legal

         and factual bases set forth in the Motion, the First Day Declaration, and at the hearing on the

         Motion establish just cause for the relief granted herein.




25992686.10
                                                            3
                     Case 20-10256-KBO         Doc 121       Filed 02/14/20    Page 45 of 79




                NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

                        Those portions of the Motion seeking approval of (a) the De Minimis Asset Sale

         Procedures, (b) the Bidding Procedures, (c) the Assumption and Assignment Procedures, (d) the

         date and time of the Sale Hearing, (e) the procedures regarding entry into Stalking Horse

         Agreements, and (f) the noticing and objection procedures related to each of the foregoing,

         including, without limitation, the Stalking Horse Notice, the Assumption Notice, the De Minimis

         Asset Sale Notice, substantially in the form attached to the Motion as EXHIBIT IV, and the Sale

         Notice, substantially in the form attached to the Motion as EXHIBIT III (subclauses (a)–(e)

         above, collectively, the “Bidding and Auction Process/De Minimis Asset Sale Procedures”),

         are hereby GRANTED to the extent set forth herein.

                        Any objections to the Motion as it pertains to the Bidding and Auction Process/De

         Minimis Asset Sale Procedures or the relief granted by this Bidding Procedures/De Minimis

         Asset Sale Order that have not been withdrawn, waived, or settled, and all reservations of rights

         included therein, are hereby overruled and denied on the merits with prejudice.

         I.     DE MINIMIS ASSET SALE PROCEDURES

                        With regard to sales or transfers of the De Minimis Assets in any individual

         transaction or series of related transactions to a single buyer or group of related buyers (each a

         “De Minimis Asset Purchaser”) with an aggregate selling price equal to or less than $100,000,

         the following De Minimis Asset Sale Procedures are hereby approved:

                        a.     The Debtors are authorized to consummate such transaction(s) if the
                               Debtors determine in the reasonable exercise of their business judgment
                               that such sales or transfers are in the best interest of their estates without
                               further order of the Court or notice to any party (other than notice to the
                               De Minimis Notice Parties as set forth herein).

                        b.     Any such transaction(s) shall be free and clear of all liens, with such liens
                               attaching to the sale or transfer proceeds, if any, with the same validity,

25992686.10
                                                         4
              Case 20-10256-KBO       Doc 121       Filed 02/14/20     Page 46 of 79




                     extent, and priority as had attached to the De Minimis Assets immediately
                     prior to such sale or transfer.

               c.    At least eight (8) calendar days prior to the proposed closing of any De
                     Minimis Asset Sale, the Debtors shall give written notice of each sale
                     substantially in the form attached to the Motion as EXHIBIT IV (the “De
                     Minimis Asset Sale Notice”) by email, if available, and overnight
                     delivery to (i) proposed counsel to any official committee of unsecured
                     creditors appointed in these Chapter 11 Cases, Pachulski Stang Ziehl
                     &Jones LLP, 919 N. Market Street, 17th Floor, Wilmington, DE 19801,
                     Attn: Bradford J. Sandler, Esq., Robert J. Feinstein, Esq., and Colin R.
                     Robison, Esq. (bsandler@pszjlaw.com, rfeinstein@pszj law.com, and
                     crobinson@pszj law.com); (ii) counsel to the administrative agent for the
                     Debtors’ prepetition lenders, Chapman & Cutler LLP, 111 West Monroe
                     Street, Chicago, IL 60603-4080, Attn: Stephen R. Tetro II, Esq., and
                     Aaron       M.       Krieger,     Esq.     (stetro@chapman.com         and
                     akrieger@chapman.com) and Womble Bond Dickinson (US) LLP, 1313
                     North Market Street, Suite 1200, Wilmington, Delaware 19801, Attn:
                     Matthew P. Ward and Morgan L. Patterson (matthew.ward@wbd-us.com
                     and morgan.patterson@wbd-us.com); (iii) the Office of the United States
                     Trustee for the District of Delaware, 855 King Street, Suite 2207, Lockbox
                     35, Wilmington, Delaware 19801, Attn: Jane M. Leamy, Esq.
                     (Jane.M.Leamy@usdoj.gov); (iv) any known affected creditor asserting a
                     lien on the De Minimis Asset subject to sale; (v) any Counterparty to an
                     executory contract or unexpired lease (each, a “Target Contract,” and
                     collectively, the “Target Contracts”) the Debtors seek to assume and
                     assign pursuant to the De Minimis Asset Sale Notice and their counsel if
                     known by the Debtors; and (vi) parties known by the Debtors,
                     Streambank, or A&G to have an interest in the applicable Asset
                     (collectively, the “De Minimis Notice Parties”).

               d.    The content of the De Minimis Asset Sale Notice shall consist of
                     (i) identification of the De Minimis Assets being sold or transferred,
                     (ii) identification of the De Minimis Asset Purchaser and their relationship
                     (if any) to the Debtors, (iii) the selling price, (iv) any liabilities assumed in
                     such De Minimis Asset Sale, and (v) the significant terms of the sale or
                     transfer agreement, including, but not limited to, any payments to be made
                     by the Debtors on account of commission fees to agents, brokers,
                     auctioneers, and liquidators.

               e.    For each of the Target Contracts to be sold pursuant to these procedures, a
                     “De Minimis Asset Sale Adequate Assurance Package” will be sent to
                     the applicable Counterparty , and their counsel if known by the Debtors,
                     contemporaneously with the service of the De Minimis Asset Sale Notice
                     via email, where available, and overnight mail to the applicable
                     Counterparties without the need for any applicable Counterparty to
                     execute a confidentiality agreement, provided that such Counterparty
25992686.10
                                                5
              Case 20-10256-KBO      Doc 121       Filed 02/14/20   Page 47 of 79




                     agrees to keep the De Minimis Adequate Assurance Package confidential
                     and only use or disclose the information as may be necessary to conduct
                     due diligence on the proposed De Minimis Asset Purchaser or object to a
                     proposed assignment of its Target Contract. The De Minimis Adequate
                     Assurance Package must include financial statements, tax returns, bank
                     account statements (to the extent such financial statements, tax returns,
                     and bank account statements exist), any other information related to the
                     proposed business to be conducted at the premises and any other
                     documentation that the Debtors deem appropriate.

               f.    If (i) no objections from the De Minimis Notice Parties are received by the
                     Debtors or filed with the Court within seven (7) days after service of such
                     De Minimis Asset Sale Notice (or such longer period as agreed to by the
                     Debtors) and, (ii) to the extent the sale involves a Target Contract, no
                     objections from the Counterparties to the Target Contracts are received by
                     the Debtors or filed with the Court within seven (7) calendar days after
                     service of the De Minimis Asset Sale Adequate Assurance Package (or
                     such longer period as agreed to by the Debtors), then the Debtors are
                     authorized to immediately consummate such sale or transfer; provided that
                     in the event a De Minimis Asset Purchaser requests an order of the Court
                     approving an assumption and assignment, the Debtors shall be permitted
                     to obtain such order through the filing of a certification of counsel.

               g.    If (i) any De Minimis Notice Party timely gives notice of an objection to
                     the De Minimis Asset Sale or files an objection to any such sale or transfer
                     with the Court within seven (7) days after service of such De Minimis
                     Asset Sale Notice (or such longer period as agreed to by the Debtors) or
                     (ii) any Counterparty timely gives notice of an objection to the De
                     Minimis Asset Purchaser’s adequate assurance of future performance or
                     files an objection to the De Minimis Asset Purchaser’s adequate assurance
                     of future performance with the Court within seven (7) calendar days after
                     service of the De Minimis Asset Sale Adequate Assurance Package (or
                     such longer period as agreed to by the Debtors), then the relevant De
                     Minimis Asset shall only be sold or transferred upon submission of a
                     consensual form of order resolving the objection as between the Debtors
                     and the objecting party or further order of the Court after notice and a
                     hearing. Any filed objection or notice of an objection shall be served via
                     email on the Objection Notice Parties, as defined below.

               h.    In the event a hearing is required to resolve an objection and a written
                     objection has not otherwise been filed with the Court, the objecting party
                     shall file an objection within seven (7) calendar days of a demand by the
                     Debtors and such objection shall be heard at the next scheduled omnibus
                     hearing date that is at least seven (7) calendar days from the date of the
                     filing of such objection or such other date set by the Court based upon the
                     exigencies of the circumstances surrounding such assignment.

25992686.10
                                               6
                       Case 20-10256-KBO        Doc 121       Filed 02/14/20   Page 48 of 79




                        The Debtors shall provide a written report or reports, within thirty (30) days after

         each calendar month (to the extent De Minimis Asset Sales were consummated for the relevant

         month), concerning any such sales or transfers made in accordance with the relief requested in

         this Motion (including the names of the purchasing parties and the types of amounts of the sales)

         to the De Minimis Notice Parties and those parties requesting notice under Bankruptcy Rule

         2002.

                        The Debtors may withdraw from any De Minimis Sale prior to the consummation

         of the assumption and assignment of a Target Contract, in their sole discretion, in the event that

         there is a dispute regarding a cure amount or adequate assurance of future performance, which

         cannot be resolved in a manner that is satisfactory to the Debtors.

                        Notwithstanding anything set forth to the contrary in a sale or transfer agreement,

         all De Minimis Asset Purchasers understand and agree that the Debtors are conveying their rights

         to the Target Contract as is, without warranties or representations of any kind, whether express

         or implied.

         II.     BIDDING PROCEDURES & AUCTION

                        The Bidding Procedures are hereby approved. The failure to specifically include

         or reference any particular provision of the Bidding Procedures in the Motion or this Bidding

         Procedures/De Minimis Asset Sale Order shall not diminish or otherwise impair the effectiveness

         of such procedures, it being this Court’s intent that the Bidding Procedures are approved in their

         entirety as if fully set forth in this Bidding Procedures/De Minimis Asset Sale Order. The

         Debtors are hereby authorized to conduct the Auction pursuant to the terms of the Bidding

         Procedures and this Bidding Procedures/De Minimis Asset Sale Order.

                        Notwithstanding any prepetition limitations, including, without limitation, any

         non-disclosure, confidentiality, or similar provisions relating to any due diligence information,
25992686.10
                                                          7
                     Case 20-10256-KBO          Doc 121       Filed 02/14/20    Page 49 of 79




         the Debtors and their estates shall be authorized to provide due diligence information to

         Qualifying Bidders provided that such Qualifying Bidders have delivered an executed

         confidentiality agreement in form and substance acceptable to the Debtors. The Debtors and

         their estates are not responsible for, and shall have no liability with respect to, any information

         obtained by, or provided to, any Qualifying Bidders in connection with the Bidding Procedures

         or the Sale, provided that the information was provided in accordance with this Bidding

         Procedures/De Minimis Asset Sale Order.

                        For all purposes under the Bidding Procedures: (a) any designated Stalking Horse

         Purchaser shall be considered a Qualifying Bidder, and any Stalking Horse Agreement shall be

         considered a Qualifying Bid; (b) should they decide to credit bid, Secured Creditors shall be

         deemed Qualifying Bidders and may seek to credit bid some or all of their claims within the

         meaning of section 363(k) of the Bankruptcy Code and to the extent demonstrated by their

         Secured Claim Documentation; provided that a Secured Creditor shall have the right to credit bid

         its claim only with respect to the collateral by which such Secured Creditor is secured and may

         only credit bid claims secured by a first lien unless the bid is accompanied by a cash bid in an

         amount sufficient to satisfy all senior liens in such collateral; and (c) in determining whether the

         Potential Bidders constitute Qualifying Bidders, the Debtors may consider a combination of bids

         for the Assets and subsets thereof.

                        The Bidding Procedures shall apply to the Potential Bidders; the Qualifying

         Bidders; the submission, receipt, and analysis of all bids relating to the Sale; and the conduct of

         the Sale and the Auction.

                        A Qualifying Bidder, other than any Stalking Horse Purchaser, that desires to

         make a bid shall deliver a written and electronic copy of its bid in both PDF and MS-WORD


25992686.10
                                                          8
                      Case 20-10256-KBO           Doc 121       Filed 02/14/20   Page 50 of 79




         format to the Objection Notice Parties so as to be received on or before February 21, 2020, at

         5:00 p.m. (ET) (the “Bid Deadline”); provided that the Debtors may extend the Bid Deadline

         without further order of the Court, subject to providing notice to the Consultation Parties. To the

         extent that the Bid Deadline is extended for all parties, the Debtors shall file a notice on the

         docket of these Chapter 11 Cases indicating the same. Absent consent from the Debtors, in

         consultation with the Consultation Parties, any party that does not submit a bid by the Bid

         Deadline (including as extended in accordance with the prior two sentences) may not be

         allowed to (a) submit any offer after the Bid Deadline or (b) participate in the Auction.

                        All persons or entities submitting a bid are deemed to have submitted to the

         exclusive jurisdiction of this Court with respect to all matters related to the Auction and the

         terms and conditions of the sale or transfer of the Assets identified under the applicable Purchase

         Agreement.

                        If only one Qualifying Bid is submitted for certain Assets on or before the Bid

         Deadline, the Debtors shall not hold an Auction and may request at the Sale Hearing that this

         Court approve such Qualifying Bid and the transactions contemplated thereunder for those

         Assets. In the event that the Debtors timely receive two or more Qualifying Bids for the same

         Assets, the Debtors shall conduct the Auction for the subject Assets on February 25, 2020, at

         10:00 a.m. (ET), at Young Conaway Stargatt & Taylor, LLP, 1000 North King Street, Rodney

         Square, Wilmington, Delaware 19801, or such other date and time as the Debtors, after

         consultation with the Consultation Parties, may notify Qualifying Bidders who have submitted

         Qualifying Bids; provided that such other date and time is no earlier than one (1) business day

         following the delivery of such notice.




25992686.10
                                                            9
                      Case 20-10256-KBO        Doc 121       Filed 02/14/20   Page 51 of 79




                        Each Auction Bidder shall confirm in writing that: (a) it has not engaged in any

         collusion with respect to the submission of any bid, the bidding or the Auction; and (b) its

         Qualifying Bid is a good faith bona fide offer that it intends to consummate if selected as a

         Successful Bidder. All proceedings at the Auction shall be transcribed.

                        Following the Auction, the Debtors will determine, in consultation with the

         Consultation Parties, which Qualifying Bid is the highest or otherwise best bid for the Assets or

         subsets thereof.

                        The Debtors, subject to the terms of this Bidding Procedures/De Minimis Asset

         Sale Order and the Bidding Procedures, shall have the right as they may reasonably determine, in

         consultation with the Consultation Parties, to carry out the Bidding Procedures, including,

         without limitation, to: (a) determine which bidders are Qualifying Bidders; (b) determine which

         bids are Qualifying Bids; (c) determine the Baseline Bids; (d) determine which bids are the

         Successful Bids and Back-Up Bids, each as it relates to the Auction; (e) reject any bid that is

         (i) inadequate or insufficient, (ii) not in conformity with the requirements of the Bidding

         Procedures or the requirements of the Bankruptcy Code, or (iii) contrary to the best interests of

         the Debtors and their estates; (f) adjourn or cancel an Auction and the Sale Hearing in open court

         without further notice (other than the filing of a notice of such adjournment or cancellation on

         the docket of these Chapter 11 Cases, which notice may be the hearing agenda in the case of a

         Sale Hearing) or as provided in this Bidding Procedures/De Minimis Asset Sale Order and in the

         Bidding Procedures; (g) modify the Bidding Procedures consistent with their fiduciary duties and

         bankruptcy law; and (h) withdraw the Motion as it relates to a Sale at any time with or without

         prejudice.




25992686.10
                                                        10
                      Case 20-10256-KBO           Doc 121       Filed 02/14/20   Page 52 of 79




         III.   DESIGNATION OF STALKING HORSE PURCHASERS

                        In the event that the Debtors, with the consent of the administrative agent for the

         Debtors’ prepetition lenders, enter into a Stalking Horse Agreement on or prior to the Stalking

         Horse Designation Deadline of February 19, 2020, the Debtors shall file with the Court and

         serve on the Motion Notice Parties a Stalking Horse Notice. If the Stalking Horse Agreement

         satisfies the following conditions—(a) the Break-Up Fee does not exceed three percent (3.0%) of

         the cash purchase price; (b) the Expense Reimbursement does not exceed the lesser of $50,000

         and one and a half percent (1.5%) of the cash purchase price (c) the Consultation Parties have

         provided their affirmative consent to the stalking horse designation; and (d) the Stalking Horse is

         not an insider (as defined in section 101(31) of the Bankruptcy Code)—the Debtors may submit

         an order under certification of counsel approving the designation of the Stalking Horse Purchaser

         and Stalking Horse Agreement as a stalking horse without the need for further hearing, which

         shall be accompanied by a declaration in support of the Debtors’ designation. If a Stalking

         Horse Purchaser and Stalking Horse Agreement are designated that do not satisfy each of the

         conditions (a) through (d) in the prior sentence, the Court shall hold a hearing to consider

         approval of the designation of the Stalking Horse Purchaser and Stalking Horse Agreement as a

         stalking horse to be held on the first date the Court is available that is at least five (5) business

         days after filing the applicable Stalking Horse Notice, with objections due at 4:00 p.m. the day

         prior to such hearing.

         IV.    ASSUMPTION AND ASSIGNMENT PROCEDURES

                        The following Assumption and Assignment Procedures are hereby approved:

                        a.        On or before February 14, 2020 (the “Assumption Notice Deadline”),
                                  the Debtors shall file with the Court and serve on each counterparty (each,
                                  a “Counterparty,” and collectively, the “Counterparties”) to a Target
                                  Contract , and their counsel if known by the Debtors, a notice,

25992686.10
                                                           11
              Case 20-10256-KBO      Doc 121       Filed 02/14/20   Page 53 of 79




                     substantially in the form attached to the Motion as EXHIBIT II (the
                     “Assumption Notice”).

               b.    The Assumption Notice shall include, without limitation, the cure amount
                     (each, a “Cure Amount”), if any, that the Debtors believe is required to
                     be paid to the applicable Counterparty under section 365(b)(1)(A) and (B)
                     of the Bankruptcy Code for each of the Target Contracts.

               c.    If after the Assumption Notice Deadline additional executory contracts or
                     unexpired leases of the Debtors are determined to be Target Contracts
                     (such additional contracts, the “Additional Contracts”), as soon as
                     practicable thereafter and in no event less than one (1) business day before
                     the commencement of the Auction, the Debtors shall file with the Court
                     and serve, by overnight delivery, on the affected Counterparties an
                     Assumption Notice, and such Counterparties shall file any Contract
                     Objections (as defined below) not later than: (i) the Contract Objection
                     Deadline (as defined below) in the event that such Assumption Notice was
                     filed and served within two (2) days of the Assumption Notice Deadline
                     and (ii) two (2) hours prior to the commencement of the Sale Hearing in
                     the event that such Assumption Notice was filed and served more than two
                     (2) days after the Assumption Notice Deadline. In either case, service of
                     an Assumption Notice after the Assumption Notice Deadline shall be via
                     overnight mail.

               d.    Within four (4) hours of the conclusion of the Auction, the Debtors shall
                     file with the Court, serve via email where available, and post to the Claims
                     Agent Website a notice identifying the Successful Bidder(s) (a “Notice of
                     Successful Bidder”), which shall set forth, among other things, (i) the
                     Successful Bidder(s) and Back-Up Bidder(s) (if any), (ii) the Selected
                     Target Contracts (as defined below), and (iii) the proposed assignee(s) of
                     such Selected Target Contracts.

               e.    No later than one (1) business day after conclusion of the Auction, the
                     Debtors will cause to be served by overnight mail the Notice of Successful
                     Bidder upon each affected Counterparty , and their counsel if known by
                     the Debtors, and all parties requesting notice under Bankruptcy Rule 2002.

               f.    If a Counterparty objects to (i) the Cure Amount for its Target Contract or
                     (ii) the Debtors’ ability to assume and assign the Target Contract, the
                     Counterparty must file with the Court and serve on the Objection Notice
                     Parties (as defined below) a written objection (a “Contract Objection”).
                     Any Contract Objection shall: (i) be in writing; (ii) comply with the
                     Bankruptcy Rules and the Local Rules; (iii) be filed with the Clerk of the
                     Court, 824 N. Market Street, 3rd Floor, Wilmington, Delaware 19801,
                     together with proof of service, on or before 4:00 p.m. (ET) on February
                     21, 2020 (the “Contract Objection Deadline”); (iv) be served, so as to be
                     actually received on or before the Contract Objection Deadline, upon the
25992686.10
                                              12
              Case 20-10256-KBO      Doc 121      Filed 02/14/20   Page 54 of 79




                     Objection Notice Parties; and (v) state with specificity the grounds for
                     such objection, including, without limitation, the fully liquidated cure
                     amount and the legal and factual bases for any unliquidated cure amount
                     that the Counterparty believes is required to be paid under section
                     365(b)(1)(A) and (B) of the Bankruptcy Code for the Target Contract,
                     along with the specific nature and dates of any alleged defaults, any
                     pecuniary losses resulting therefrom, and the conditions giving rise
                     thereto. Any objections to adequate assurance of future performance by a
                     Successful Bidder other than a Stalking Horse Purchaser and a De
                     Minimis Asset Purchaser shall must be filed not later raised at than e
                     commencement of, Febor prior to, the uary 26, 2020, at 4:00 p.m.
                     (ET)Sale Hearing.       Objections to adequate assurance of future
                     performance by a De Minimis Asset Purchaser shall be governed by the
                     De Minimis Asset Sale Procedures set forth below.

               g.    The “Objection Notice Parties” are as follows: (i) counsel to the Debtors,
                     Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North
                     King Street, Wilmington, Delaware 19801, Attn: M. Blake Cleary, Esq.,
                     Sean T. Greecher, Esq., and Ian J. Bambrick, Esq. (mbcleary@ycst.com,
                     sgreecher@ycst.com, and ibambrick@ycst.com); (ii) proposed counsel to
                     any official committee of unsecured creditors appointed in these Chapter
                     11 Cases, Pachulski Stang Ziehl &Jones LLP, 919 N. Market Street, 17th
                     Floor, Wilmington, DE 19801, Attn: Bradford J. Sandler, Esq., Robert J.
                     Feinstein, Esq., and Colin R. Robison, Esq. (bsandler@pszjlaw.com,
                     rfeinstein@pszj law.com, and crobinson@pszj law.com); (iii) counsel to
                     the administrative agent for the Debtors’ prepetition lenders, Chapman &
                     Cutler LLP, 111 West Monroe Street, Chicago, IL 60603-4080, Attn:
                     Stephen R. Tetro II, Esq., and Aaron M. Krieger, Esq.
                     (stetro@chapman.com and akrieger@chapman.com) and Womble Bond
                     Dickinson (US) LLP, 1313 North Market Street, Suite 1200, Wilmington,
                     Delaware 19801, Attn: Matthew P. Ward and Morgan L. Patterson
                     (matthew.ward@wbd-us.com          and     morgan.patterson@wbd-us.com);
                     (iv) the Office of the United States Trustee for the District of Delaware,
                     855 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801,
                     Attn: Jane M. Leamy, Esq. (Jane.M.Leamy@usdoj.gov); and (v) counsel
                     to each Stalking Horse Purchaser, if any.

               h.    At the Sale Hearing, the Debtors will seek Court approval of the
                     assumption and assignment to any Successful Bidder of only those Target
                     Contracts that have been selected by any Successful Bidder to be assumed
                     and assigned (each, a “Selected Target Contract,” and collectively, the
                     “Selected Target Contracts”). The Debtors and their estates reserve any
                     and all rights with respect to any Target Contracts that are not ultimately
                     selected as Selected Target Contracts.

               i.    If no Contract Objection is timely received with respect to a Selected
                     Target Contract, then upon the closing of the Sale and payment of any
25992686.10
                                             13
              Case 20-10256-KBO      Doc 121       Filed 02/14/20   Page 55 of 79




                     Cure Amounts set forth in the Assumption Notice: (i) the Counterparty to
                     such Selected Target Contract shall be deemed to have consented to the
                     assumption by the Debtors and assignment to the Successful Bidder of the
                     Selected Target Contract and be forever barred from asserting any
                     objection with regard to such assumption and assignment (including,
                     without limitation, with respect to adequate assurance of future
                     performance by the applicable Successful Bidder); (ii) any and all defaults
                     under the Selected Target Contract and any and all pecuniary losses
                     related thereto shall be deemed cured and compensated pursuant to section
                     365(b)(1)(A) and (B) of the Bankruptcy Code; and (iii) the Cure Amount
                     for such Selected Target Contract shall be controlling notwithstanding
                     anything to the contrary in such Selected Target Contract or any other
                     related document and the Counterparty shall be deemed to have consented
                     to the Cure Amount and shall be forever barred from asserting any other
                     claims related to such Selected Target Contract against the Debtors and
                     their estates or any Successful Bidder, or the property of any of them, that
                     existed prior to the entry of the Sale Order.

               j.    To the extent that the parties are unable to consensually resolve any
                     Contract Objection prior to the commencement of the Sale Hearing,
                     including, without limitation, any dispute with respect to the cure amount
                     required to be paid to the applicable Counterparty under section
                     365(b)(1)(A) and (B) of the Bankruptcy Code (any such dispute, a “Cure
                     Dispute”), such Contract Objection will be adjudicated at the Sale
                     Hearing or at such other date and time as may be determined by the
                     Debtors and the applicable Successful Bidder or fixed by the Court;
                     provided, however, that if the Contract Objection relates solely to a Cure
                     Dispute, the Selected Target Contract may be assumed by the Debtors and
                     assigned to any Successful Bidder provided that any undisputed portion of
                     the cure amount is paid upon the effective date of the assumption and
                     assignment of the Selected Target Contract and any disputed portion of the
                     cure amount that the Counterparty asserts is required to be paid under
                     section 365(b)(1)(A) and (B) of the Bankruptcy Code (or such lower
                     amount as agreed to by the Counterparty) is deposited in a segregated
                     account by the Debtors or the applicable Successful Bidder pending the
                     Court’s adjudication of the Cure Dispute or the parties’ consensual
                     resolution of the Cure Dispute. To the extent the parties are unable to
                     consensually resolve a Cure Dispute, the Debtors shall file and serve a
                     notice for a hearing for the Court to consider the applicable Cure Dispute
                     at the next scheduled omnibus hearing, which shall be at least fourteen
                     (14) days from the date of the filing of the notice unless the Debtors and
                     the objecting Counterparty agree to an earlier hearing. The disputed
                     portion of a cure amount shall be paid to the applicable Counterparty
                     within seven (7) calendar days of the resolution of the Cure Dispute.

               k.    Notwithstanding anything to the contrary herein, if after the Sale Hearing
                     or the entry of the Sale Order, additional executory contracts or unexpired
25992686.10
                                              14
                     Case 20-10256-KBO          Doc 121       Filed 02/14/20   Page 56 of 79




                               leases of the Debtors are determined to be Target Contracts, as soon as
                               practicable thereafter, the Debtors shall file with the Court and serve, by
                               overnight delivery, on the impacted Counterparties an Assumption Notice,
                               and such Counterparties shall file any Contract Objections not later than
                               seven (7) days thereafter. If no Contract Objection is timely received, the
                               Debtors shall be authorized to assume and assign such Target Contracts to
                               any Successful Bidder without further notice to creditors or other parties
                               in interest and without the need for further order of the Court, and such
                               assumption and assignment shall be subject to the terms of the Sale Order
                               and paragraph 14(i) above.

                        Other than as provided by the De Minimis Asset Sale Procedures, the Debtors’

         decision to assume and assign any Target Contract is subject to this Court’s further approval and

         the closing of the Sale. Accordingly, other than as provided by the De Minimis Asset Sale

         Procedures, absent this Court’s approval and the closing of the Sale, no Target Contracts shall be

         deemed assumed or assumed and assigned, and shall in all respects be subject to further

         administration by the Debtors and their estates under the Bankruptcy Code in connection with

         these Chapter 11 Cases.

                        The Assumption and Assignment Procedures are appropriate and fair to all

         Counterparties. The Assumption Notice is: (a) reasonably calculated to (i) provide sufficient,

         effective notice to all Counterparties and any other affected parties of the Debtors’ intent to

         assume and assign to any Successful Bidder some or all of the Target Contracts and (ii) afford

         the Counterparties the opportunity to exercise any rights impacted by the Motion and the relief

         granted by this Bidding Procedures/De Minimis Asset Sale Order pursuant to Bankruptcy Rules

         2002(a)(2), 6004, and 6006; and (b) hereby approved.

                        The inclusion of a contract, lease, or other agreement on an Assumption Notice

         shall not constitute or be deemed a determination or admission by the Debtors and their estates or

         any other party in interest that such contract, lease, or other agreement is, in fact, an executory



25992686.10
                                                         15
                      Case 20-10256-KBO          Doc 121        Filed 02/14/20   Page 57 of 79




         contract or unexpired lease within the meaning of the Bankruptcy Code, and any and all rights of

         all parties with respect thereto shall be reserved.

                        As part of its bid, each Qualifying Bidder must provide the Debtors information

         supporting the Qualifying Bidder’s ability to comply with the requirements of adequate

         assurance of future performance under section 365(f)(2)(B) and, if applicable, section 365(b)(3)

         of the Bankruptcy Code (the “Adequate Assurance Information”), including (a) the bidder’s

         financial wherewithal and willingness to perform under any Target Contracts that are assumed

         and assigned to such potential bidder; (b) the name of the proposed counterparty that will act as

         the assignee of any Target Contract; and (c) a contact person for the proposed assignee that the

         Counterparty may directly contact in connection with the adequate assurance of future

         performance. To the extent available, the Adequate Assurance Information may also include

         (x) a corporate organization chart or similar disclosure identifying ownership and control of the

         proposed assignee and (y) financial statements, tax returns, and annual reports. Furthermore,

         given that the Debtors will submit evidence at the Sale Hearing that all requirements for the

         assumption and assignment of the Selected Target Contracts have been satisfied, the Court and

         other interested parties will have the opportunity to evaluate the ability of each Successful Bidder

         to provide adequate assurance of future performance.

                        The Debtors, the Consultation Parties, and the Counterparties to any Target

         Contracts included in an applicable bid shall keep confidential all Adequate Assurance

         Information provided to them and shall be permitted to use and disclose such Adequate

         Assurance Information only as provided in this Bidding Procedures/De Minimis Asset Sale

         Order unless the Qualifying Bidder that provided such Adequate Assurance Information

         otherwise consents in writing. Each Counterparty in receipt of Adequate Assurance Information


25992686.10
                                                           16
                     Case 20-10256-KBO         Doc 121       Filed 02/14/20   Page 58 of 79




         shall review the Adequate Assurance Information received on a confidential basis and shall not

         disclose the Adequate Assurance Information except as expressly provided in this Paragraph.

         Such Counterparty may not use or disclose, except to representatives, attorneys, advisors, and

         financing sources (collectively, “Representatives”), any confidential Adequate Assurance

         Information for any purpose other than: (a) evaluating whether adequate assurance of future

         performance as required under section 365(f)(2)(B) and, if applicable, section 365(b)(3) of the

         Bankruptcy Code has been provided; (b) in support of any objection (the “Assignment

         Objection”) (subject to the limitations on disclosure set forth herein) by such Counterparty

         relating to adequate assurance of future performance; and (c) if the proposed assignee is

         successful and becomes a party to the Target Contract, on a confidential basis, in the ordinary

         course of the contractual relationship. Any Assignment Objection that includes confidential,

         non-public Adequate Assurance Information must be filed under seal unless disclosure of such

         confidential, non-public information is authorized by the Debtors and the applicable assignee(s).

         This Bidding Procedures/De Minimis Asset Sale Order authorizes the filing of any such

         Assignment Objections under seal, and on the docket with such non-public information redacted,

         without further order of this Court; provided, that unredacted versions of such Assignment

         Objections shall be served upon the Debtors, Consultation Parties, and the U.S. Trustee, with a

         copy to the Court’s chambers; provided, further, that parties shall have a period of ten (10)

         business days after the filing of any redacted Assignment Objection to object to the sealing of

         any information.    Any Representative receiving Adequate Assurance Information shall be

         notified and shall agree to be bound by the restrictions set forth in this Bidding Procedures/De

         Minimis Asset Sale Order.




25992686.10
                                                        17
                     Case 20-10256-KBO         Doc 121       Filed 02/14/20   Page 59 of 79




         V.     NOTICE PROCEDURES FOR THE SALE AND DE MINIMIS ASSET SALES

                        The Stalking Horse Notice, the Assumption Notice, the Sale Notice, the Bidding

         Procedures, the Auction, the Sale Hearing, the Assumption and Assignment Procedures, the De

         Minimis Asset Sale Notice, the De Minimis Asset Sale Procedures, and the objection periods

         associated with each of the foregoing are reasonably calculated to provide notice to any affected

         party and afford the affected party the opportunity to exercise any rights affected by the Motion

         as it relates to the Bidding Procedures, Auction, the Sale, the Sale Hearing, and the De Minimis

         Asset Sale Procedures.

                        The assumption and assignment to the Successful Bidder of the Target Contracts

         pursuant to Bankruptcy Rules 2002(a)(2), 6004, and 6006, and such notice and objection periods

         are hereby approved.

                        Within two (2) business days of the entry of this Bidding Procedures/De Minimis

         Asset Sale Order, the Debtors shall serve the Sale Notice on: (1) the Office of the United States

         Trustee for the District of Delaware; (2) counsel to the administrative agent for the Debtors’

         prepetition lenders; (3) all parties known by the Debtors to assert a lien on any of the Assets;

         (4) all persons known or reasonably believed to have expressed an interest in acquiring all or a

         substantial portion of the Assets in the Debtors within the twelve (12) months prior to the

         Petition Date; (5) the Office of the United States Attorney for the District of Delaware; (6) the

         Office of the Attorney General in each state in which the Debtors operate or sell their goods; (7)

         the Office of the Secretary of State in each state in which the Debtors operate or are organized;

         (8) all taxing authorities having jurisdiction over any of the Assets, including the Internal

         Revenue Service; (9) all environmental authorities having jurisdiction over any of the Assets,

         including the Environmental Protection Agency; (10) all of the Debtors’ other known creditors

         and equity security holders, including the Counterparties; (11) all other parties that had filed a
25992686.10
                                                        18
                     Case 20-10256-KBO          Doc 121      Filed 02/14/20   Page 60 of 79




         notice of appearance and demand for service of papers in these Chapter 11 Cases as of the

         service date; and (12) proposed counsel to the Official Committee of Unsecured Creditors

         (collectively, the “Sale Notice Parties”).

                        The Debtors shall post any Stalking Horse Notice, the Sale Notice, De Minimis

         Asset Sale Notice, and this Bidding Procedures/De Minimis Asset Sale Order on the website of

         the Debtors’ claims and noticing agent, at https://dm.epiq11.com/case/EFI/.

         VI.    SALE HEARING

                        The Debtors will file and serve a proposed Sale Order on or before 4:00 p.m.

         (ET) on February 20, 2020. Any objections to the Sale or the relief requested in connection

         with the Sale (a “Sale Objection”), other than a Contract Objection, which shall be governed by

         the Assumption and Assignment Procedures, must: (a) be in writing; (b) comply with the

         Bankruptcy Rules and the Local Rules; (c) set forth the specific basis for the Sale Objection;

         (d) be filed with the Clerk of this Court, 824 N. Market Street, 3rd Floor, Wilmington, Delaware

         19801, together with proof of service, on or before 4:00 p.m. (ET) on February 24, 2020 (the

         “Sale Objection Deadline”); and (e) be served, so as to be actually received on or before the

         Sale Objection Deadline, upon the Objection Notice Parties.

                        Failure to file a Sale Objection on or before the Sale Objection Deadline (a) shall

         forever bar the assertion, whether at any Sale Hearing or thereafter, of any objection to the

         Motion, to entry of the Sale Order, and to the consummation and performance of the Sale

         contemplated by a Purchase Agreement with a Successful Bidder, and (b) for purposes of section

         363(f)(2) of the Bankruptcy Code, shall be deemed to be “consent” to entry of the Sale Order and

         consummation of the Sale and all transactions related thereto.




25992686.10
                                                        19
                      Case 20-10256-KBO         Doc 121        Filed 02/14/20    Page 61 of 79




                        The Debtors shall have until 5:00 p.m. (ET) on the day prior to the Sale

         Hearing to file and serve a reply to any objection filed in connection with the Sale, including

         any Sale Objection or Contract Objection.

                        The Sale Hearing shall be held before this Court on February 27, 2020, at 2:00

         p.m. (prevailing Eastern Time) before the Honorable Karen B. Owens, United States Bankruptcy

         Judge for the Bankruptcy Court for the District of Delaware, at 824 North Market Street, 6th

         Floor, Courtroom No. 3, Wilmington, Delaware 19801.

         VII.   MISCELLANEOUS

                        The Debtors are authorized to conduct the Sale without the necessity of

         complying with any state or local bulk transfer laws or requirements.

                        In the event that there is a conflict between this Bidding Procedures/De Minimis

         Asset Sale Order and the Bidding Procedures, this Bidding Procedures/De Minimis Asset Sale

         Order shall control and govern.

                        Prior to mailing the Assumption Notice, the Sale Notice, and any De Minimis

         Asset Sale Notice, as applicable, the Debtors may fill-in, or cause to be filled in, any missing

         dates and other information, correct any typographical errors, conform the provisions thereof to

         the provisions of this Bidding Procedures/De Minimis Asset Sale Order, and make such other,

         non-material changes as the Debtors deems necessary or appropriate.

                        All persons or entities that participate in the Sale or a De Minimis Asset Sale shall

         be deemed to have knowingly and voluntarily: (a) consented to the entry of a final order by this

         Court in connection with the Motion or this Bidding Procedures/De Minimis Asset Sale Order

         (including any disputes relating to the bidding process, the Auction, or any Sale) to the extent

         that it is later determined that this Court, absent consent of the parties, cannot enter final orders

         or judgments in connection herewith consistent with Article III of the United States Constitution;
25992686.10
                                                          20
                     Case 20-10256-KBO         Doc 121       Filed 02/14/20   Page 62 of 79




         and (b) waived any right to jury trial in connection with any disputes relating to the any of the

         foregoing matters.

                        For the avoidance of doubt, the Assets shall not include any of the Rejected

         Leases or Personal Property addressed by, and defined in, that certain Debtors’ First Omnibus

         Motion for Entry of an Order Authorizing the Debtors to Reject Certain Unexpired Leases Nunc

         Pro Tunc to the Petition Date [Docket No. 11] and this Order does not govern or control, in any

         way, such Rejected Leases and Personal Property.

                        For purposes of section 363(b)(1) of the Bankruptcy Code, if the Debtors seek to

         transfer any personally identifiable information about individuals through or in connection with a

         Sale or De Minimis Asset Sale, the Debtors will promptly alert the United States Trustee

         appointed in these Chapter 11 Cases, who will determine whether appointment of a consumer

         privacy ombudsman is required.

                        This Bidding Procedures/De Minimis Asset Sale Order shall be effective

         immediately upon entry and any stay of orders provided for in Bankruptcy Rules 6004(h) or

         6006(d) or any other provision of the Bankruptcy Code, the Bankruptcy Rules, or the Local

         Rules is expressly waived. The Debtors are not subject to any stay in the implementation,

         enforcement, or realization of the relief granted in this Bidding Procedures/De Minimis Asset

         Sale Order and may, in their reasonable discretion and without further delay, take any action and

         perform any act authorized or approved under this Bidding Procedures/De Minimis Asset Sale

         Order. Further, to the extent applicable, the requirements of Bankruptcy Rule 6006(e) are hereby

         waived.

                        The requirements set forth in Local Rules 6004-1, 9006-1, and 9013-1 are hereby

         satisfied or waived.


25992686.10
                                                        21
                     Case 20-10256-KBO          Doc 121       Filed 02/14/20     Page 63 of 79




                        This Court shall retain exclusive jurisdiction with respect to all matters arising

         from or related to the implementation or interpretation of the Order.




25992686.10
                                                         22
              Case 20-10256-KBO   Doc 121   Filed 02/14/20   Page 64 of 79




                                     EXHIBIT A

                                  Bidding Procedures




25992686.10
                         Case 20-10256-KBO            Doc 121        Filed 02/14/20        Page 65 of 79




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                    )
         In re:                                                     )     Chapter 11
                                                                    )
         EARTH FARE, INC., et al.,1                                 )     Case No. 20-10256 (KBO)
                                                                    )
                                   Debtors.                         )     (Jointly Administered)
                                                                    )
                                                                    )     Docket Ref. Nos. 33, 58, 62, 70, & {●}
                                                                    )

                                                 BIDDING PROCEDURES

                  On February 4, 2020 (the “Petition Date”), Earth Fare, Inc. (“Earth Fare”) and EF
         Investment Holdings, Inc. (each a “Debtor” and, collectively, the “Debtors”), filed voluntary
         petitions for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532
         (the “Bankruptcy Code”). The Debtors are operating their businesses and managing their
         properties as debtors in possession pursuant to section 1107(a) and 1108 of the Bankruptcy
         Code.

                 On February 14, 2020, the United States Bankruptcy Court for the District of Delaware
         (the “Court”) entered an order [Docket No. {●}] (the “Bidding Procedures/De Minimis Asset
         Sale Order”), which, among other things, authorized the Debtors to solicit bids and approved
         these procedures (collectively, the “Bidding Procedures”) to be employed by the Debtors in
         connection with a sale of substantially all of their assets, including but not limited to the
         tradename and related intellectual property, non-residential real property leases (the “Real
         Property Leases”), executory contracts, furniture, fixtures and equipment, liquor licenses, and
         any other miscellaneous assets (collectively, the “Assets”), or components thereof.

                Any party interested in bidding on the Assets should contact (i) for real-property,
         Joseph M. McKeska at A&G Real Estate Partners at (630) 366-2304 or by email at
         jmckeska@agrep.com, (ii) for furniture, fixtures, and equipment, Kevin Pangrcic at Hilco
         Fixtures at 248-631-9346 or by email at kpangrcic@gmail.com and (iii) for intangible
         property Richelle Kalnit at Hilco Streambank at 212.993.7214 or by email at
         rkalnit@hilcoglobal.com.

                    1.      Summary of Important Dates

         Deadline to Serve Assumption Notice                        February 14, 2020

         Stalking Horse Designation Deadline                        February 19, 2020

         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
25992686.10
                        Case 20-10256-KBO        Doc 121       Filed 02/14/20      Page 66 of 79




         Deadline to file proposed Sale Order                  February 20, 2020, at 4:00 p.m. (ET)

         Bid Deadline                                          February 21, 2020, at 5:00 p.m. (ET)

         Deadline to Object to Assumption Notice               February 21, 2020, at 4:00 p.m. (ET)

         Deadline to Serve Adequate Assurance                  February 22, 2020
         Information

         Deadline to Object to Sale (other than with           February 24, 2020, at 4:00 p.m. (ET)
         respect to the conduct of the Auction and
         designation of a Successful Bidder)

         Auction Commencement                                  February 25, 2020, at 10:00 a.m. (ET)

         Deadline to Object to Adequate Assurance of           February 26, 2020, at 4:00 p.m. (ET)
         Stalking Horse Purchaser

         Deadline to Object to Conduct of Auction,             February 26, 2020, at 4:00 p.m. (ET)At the
         Designation of Successful Bidders, and                commencement of the Sale Hearing
         Adequate Assurance

         Sale Hearing                                          February 27, 2020, at 2:00 p.m. (ET)

                  2.      Assets to be Sold

                The Debtors are offering for sale all of the Assets.2 Potential Bidders (as defined below)
         may bid on all or any number or combination of the Assets.

                  3.      Participation Requirements

                 Any person or entity that wishes to participate in the bidding process for the Assets
         (each, a “Potential Bidder”) must first become a “Qualifying Bidder.” To become a
         Qualifying Bidder, a Potential Bidder must submit to the Debtors and their advisors:

                  (a)     documentation identifying the Potential Bidder, its principals, and the
                          representatives thereof who are authorized to appear and act on their behalf for
                          all purposes regarding the contemplated Sale;

                  (b)     an executed confidentiality agreement in form and substance reasonably
                          satisfactory to the Debtors, which by its terms will inure to the benefit of the
                          Successful Bidder(s);


         2
            The Debtors may withdraw any Asset for sale or provide a different process if the Debtors, in
         consultation with the Consultation Parties, reasonably believe that the recovery on such assets may be
         meaningful improved if sold pursuant to different procedures than the ones set forth herein.
25992686.10
                                                           2
                        Case 20-10256-KBO       Doc 121       Filed 02/14/20    Page 67 of 79




                  (c)     a statement and other factual support demonstrating to the Debtors’ reasonable
                          satisfaction that the interested party has a bona fide interest in consummating a
                          Sale; and

                  (d)     sufficient information, as determined by the Debtors, to allow the Debtors to
                          determine that the interested party has, or can obtain, the financial wherewithal
                          and any required internal corporate, legal, or other authorizations to close a Sale;
                          and

                  (e)     a non-binding written indication of interest identifying the Stores in which the
                          party is interest in purchasing.

         Notwithstanding the foregoing, a counterparty to a Real Property Lease (each a “Lease
         Counterparty”) bidding thereon (a “Landlord Lease Bid”) shall not be required to comply with
         subparagraph (b) above.

                 Each Potential Bidder shall comply with all reasonable requests for information and due
         diligence access by the Debtors, each of the Consultation Parties (as defined below), or their
         advisors regarding the ability of such Potential Bidder, as applicable, to consummate its
         contemplated Sale.

                 Notwithstanding anything to the contrary herein, and for the avoidance of doubt, for all
         purposes under the Bidding Procedures: (i) any designated Stalking Horse Purchaser (as defined
         below) shall be considered a Qualifying Bidder and a Stalking Horse Agreement (as defined
         below) shall be considered a Qualifying Bid (as defined below); and (ii) the Debtors may
         consider a combination of bids for the Assets in determining whether the Potential Bidders
         constitute Qualifying Bidders.

                  4.      Stalking Horse Designation

                  On or prior to February 19, 2020 (the “Stalking Horse Designation Deadline”), the
         Debtors may, in consultation and with consent of the Consultation Parties, enter into an
         agreement or agreements (each a “Stalking Horse Agreement”) with an interested bidder or
         interested bidders to serve as stalking horse bidders (each a “Stalking Horse Purchaser”) to
         acquire applicable Assets without the need for further notice and hearing; provided, however,
         that (a) any break-up fee (a “Break-Up Fee”) does not exceed three percent (3.0%) of the cash
         purchase price; (b) any expense reimbursement (an “Expense Reimbursement” and collectively
         with any associated Break-Up Fee, the “Bid Protections”) does not exceed the lesser of $50,000
         and one and a half percent (1.5%) of the cash purchase price; and (c) the Stalking Horse
         Purchaser is not an insider (as defined in Section 101(31) of the Bankruptcy Code). If the
         Debtors designate a Stalking Horse Purchaser and Stalking Horse Agreement, including any Bid
         Protections, in accordance with the proviso at the end of the prior sentence, they shall file for
         each Stalking Horse Purchaser a Stalking Horse Notice in accordance with the Bidding
         Procedures/De Minimis Asset Sale Order and , submit an order approving the same under
         certification of counsel, and file a declaration in support of the designation. In addition, within
         one (1) day of the entry of any order approving a Stalking Horse Purchaser, the Debtors shall
         serve via email where available and overnight mail the Adequate Assurance Information (as

25992686.10
                                                          3
                       Case 20-10256-KBO        Doc 121       Filed 02/14/20    Page 68 of 79




         defined below) for the Stalking Horse Purchaser on any counterparties to any contracts or leases
         to be assumed and assigned (or assumed) in connection with the proposed Sale.

                 The Debtors, however, reserve the right, with the consent of the administrative agent for
         the Debtors’ prepetition lenders, to file a Stalking Horse Notice, on or before the Stalking Horse
         Designation Deadline, to designate a Stalking Horse Purchaser and Stalking Horse Agreement,
         including any Bid Protections, that do not meet the qualifications in the immediate prior
         paragraph and seek a hearing on the first date the Court is available that is at least five (5)
         business days after filing the applicable Stalking Horse Notice, with objections due at 4:00 p.m.
         the day prior to such hearing. Notwithstanding anything herein to the contrary and for the
         avoidance of doubt, the designation of any Stalking Horse (i) that is an insider, (ii) that has not
         otherwise been consented to by each of the applicable Consultation Parties, or (iii) to which
         clauses (i) and (ii) apply, shall only be authorized and approved after the notice and a hearing
         provided for in the prior sentence.

                  5.     Bankruptcy Court Jurisdiction

                  Any Potential Bidder shall (i) be deemed to have waived any right to a jury trial in
         connection with, and consented and submitted to the exclusive jurisdiction of the Court over, any
         actions or proceedings arising from or relating the Bidding Procedures, the Sale, the Auction,
         and the construction and enforcement of the contemplated Sale documents of the Auction
         Bidders (as defined below), (ii) bring any such action or proceeding in the Court, and (iii) be
         deemed to have consented to the Court entering a final judgment determining any such action or
         proceeding and that such final judgment in any such action or proceeding, including all appeals,
         shall be conclusive and may be enforced in other jurisdictions (including any foreign
         jurisdictions) by suit on the judgment or in any other manner provided by applicable law.

                  6.     Form of Agreement

                  Potential Bidders intending to submit bids must include with their bids an asset purchase
         agreement (a “Purchase Agreement”). The Purchase Agreement shall be: (i) if a Stalking
         Horse Purchaser has been designated for the applicable Assets, upon substantially the same terms
         as, or terms more favorable to the Debtors and their estates than, the terms set forth in a Stalking
         Horse Agreement, if applicable and include a redline marked against the Stalking Horse
         Agreement, and (ii) otherwise, in the form of the Purchase Agreement to be provided by the
         Debtors and include a redline marked against the form Purchase Agreement.

                  7.     Due Diligence

                  The Debtors will provide any Qualifying Bidder with reasonable access to information
         that the Debtors believe to be reasonable and appropriate under the circumstances. All additional
         due diligence requests shall be directed to: (i) for real-property, Joseph M. McKeska at A&G
         Real Estate Partners at (630) 366-2304 or by email at jmckeska@agrep.com, (ii) for furniture,
         fixtures, and equipment, Kevin Pangrcic at Hilco Fixtures at 248-631-9346 or by email at
         kpangrcic@gmail.com and (iii) for intangible property Richelle Kalnit at Hilco Streambank at
         212.993.7214 or by email at rkalnit@hilcoglobal.com.


25992686.10
                                                          4
                        Case 20-10256-KBO       Doc 121       Filed 02/14/20    Page 69 of 79




                  The due diligence period shall extend through and include the Bid Deadline (as defined
         below). The Debtors may, but shall not be obligated to, in their sole discretion, furnish any due
         diligence information after the Bid Deadline. The Debtors reserve the right, in their reasonable
         discretion, to withhold or limit access to any due diligence information that the Debtors
         determine is not appropriate for disclosure to a Qualifying Bidder. Notwithstanding any
         prepetition limitations, including, without limitation, any non-disclosure, confidentiality, or
         similar provisions relating to any due diligence information, the Debtors and their estates shall be
         authorized to provide due diligence information to Qualifying Bidders provided that such
         Qualifying Bidders have delivered an executed confidentiality agreement in form and substance
         acceptable to the Debtors. The Debtors and their estates are not responsible for, and shall have
         no liability with respect to, any information obtained by, or provided to, any Qualifying Bidders
         in connection with the Bidding Procedures and a contemplated Sale.

                  8.      Bid Requirements

                 Other than in the case of a bid submitted by a Stalking Horse Purchaser, to be deemed a
         “Qualifying Bid,” a bid must be received from a Qualifying Bidder on or before the Bid
         Deadline and satisfy each of the following requirements, as determined by the Debtors in
         consultation with the Consultation Parties (each, a “Bid Requirement”):

                  (a)     be in writing;

                  (b)     fully disclose the identity of the Qualifying Bidder (and any other party
                          participating in the bid) and provide the contact information of the specific
                          person(s) whom the Debtors or their advisors should contact in the event that the
                          Debtors have any questions or wish to discuss the bid submitted by the
                          Qualifying Bidder;

                  (c)     set forth the purchase price to be paid by such Qualifying Bidder for the Assets
                          in question;

                  (d)     if a bid includes a credit bid under section 363(k), evidence of the amount of the
                          claim, the Assets constituting the collateral securing the claim, and evidence of
                          the grant, perfection, priority, and validity of the lien (the “Secured Claim
                          Documentation”);

                  (e)     not propose payment in any form other than cash (except as otherwise expressly
                          set forth in these Bidding Procedures, such as in section 12 below, and the
                          Bidding Procedures/De Minimis Asset Sale Order);

                  (f)     state the liabilities proposed to be paid or assumed by such Qualifying Bidder;

                  (g)     specify the Assets that are included in the bid and, to the extent a Stalking Horse
                          Purchaser is designated, state that such Qualifying Bidder offers to purchase the
                          applicable Assets, or a number or combination of the Assets, upon substantially
                          the same terms as, or terms more favorable to the Debtors and their estates than,
                          the terms set forth in the Stalking Horse Agreement, as applicable;

25992686.10
                                                          5
                    Case 20-10256-KBO       Doc 121       Filed 02/14/20    Page 70 of 79




              (h)     state that such Qualifying Bidder’s offer is formal, binding, and unconditional
                      and is irrevocable until two (2) business days after the closing of the sale of the
                      Assets;

              (i)     state that such Qualifying Bidder is financially capable of consummating the
                      Sale contemplated by the bid and provide written evidence in support thereof,
                      which, in the case of a Landlord Lease Bid, such wherewithal shall be limited to
                      any cash consideration included in the Lease Counterparty’s bid;

              (j)     contain such financial and other information to allow the Debtors to make a
                      reasonable determination as to the Qualifying Bidder’s financial and other
                      capabilities to close the Sale contemplated by the proposal, including, without
                      limitation, such financial and other information supporting the Qualifying
                      Bidder’s ability to comply with the requirements of adequate assurance of future
                      performance under section 365(f)(2)(B) and, if applicable, section 365(b)(3) of
                      the Bankruptcy Code, including the Qualifying Bidder’s financial wherewithal
                      and willingness to perform under any Target Contracts that are assumed and
                      assigned to the Qualifying Bidder, in a form that allows the Debtors to serve via
                      email where available and overnight mail, within one (1) day after such
                      receipt, such information on any counterparties to any contracts or leases being
                      assumed and assigned (or assumed) in connection with the Sale, which shall be
                      provided to each affected counterparty , and their counsel if known by the
                      Debtors, on a confidential basis (the “Adequate Assurance Information”);

              (k)     identify with particularity each and every executory contract and unexpired lease
                      the assumption and assignment of which is a condition to close the contemplated
                      Sale;

              (l)     a commitment to close the Sale by February 28, 2020, or such other date as
                      agreed to by the Debtors in consultation with the Consultation Parties;

              (m)     not request or entitle such Qualifying Bidder to any break-up fee, termination
                      fee, expense reimbursement, or similar type of fee or payment;

              (n)     in the event that there is a Stalking Horse Purchaser, the aggregate consideration
                      proposed by the Qualifying Bidder must equal or exceed the sum of the amount
                      of (A) the purchase price under the Stalking Horse Agreement, (B) any Break-
                      Up Fee, (C) any Expense Reimbursement, and (D) the greater of $25,000 and
                      ten percent (10%) of the purchase price under the Stalking Horse Agreement;

              (o)     not contain any contingencies of any kind, including, without limitation,
                      contingencies related to financing, internal approval, or due diligence;

              (p)     contain a written acknowledgement and representation that the Qualifying
                      Bidder (i) has had an opportunity to conduct any and all due diligence regarding
                      the Assets in question, (ii) has relied solely upon its own independent review,
                      investigation, and inspection of any documents and other information in making
                      its Qualifying Bid, and (iii) did not rely upon any written or oral statements,
25992686.10
                                                      6
                        Case 20-10256-KBO       Doc 121       Filed 02/14/20    Page 71 of 79




                          representations, promises, warranties, or guaranties whatsoever, whether
                          express, implied, by operation of law, or otherwise, regarding the Assets, or the
                          completeness of any documents or other information provided in connection
                          with the Bidding Procedures and the proposed Sale;

                  (q)     provide for the Qualifying Bidder to serve as a backup bidder (the “Back-Up
                          Bidder”) if the Qualifying Bidder’s bid is the next highest or best bid (the
                          “Back-Up Bid”) after the Successful Bid (as defined below) for the applicable
                          Assets;

                  (r)     include written evidence of authorization and approval with respect to the
                          submission, execution, and delivery of the subject term sheet;

                  (s)     provide a good faith cash deposit (the “Deposit”) in an amount equal to ten
                          percent (10%) of the purchase price provided for in the proposal (or such
                          additional amount as may be determined by the Debtors in their reasonable
                          discretion and in consultation with the Consultation Parties) to be held in a
                          noninterest-bearing escrow account to be identified and established by the
                          Debtors, provided that with respect to a Landlord Lease Bid, the landlord
                          may deduct from its Deposit the amount of any undisputed monetary
                          obligations that constitute the cure cost for the applicable real property
                          lease (the “Cure Cost”); and

                  (t)     provides for liquidated damages in the event of the Qualifying Bidder’s breach
                          of, or failure to perform under, the modified Purchase Agreement equal to the
                          amount of the Deposit.

         Notwithstanding the foregoing, if a Landlord Lease Bid is submitted by a Lease
         Counterparty, such Lease Counterparty need not comply with subparagraph 8(j) above.

                   The Debtors reserve the right, in consultation with the Consultation Parties, to negotiate
         with any Qualifying Bidder in advance of the Auction to cure any deficiencies in a bid that is
         initially deemed not a Qualifying Bid.

                 Each Qualifying Bidder submitting a bid shall be deemed to: (a) acknowledge and
         represent that it is bound by all of the terms and conditions of the Bidding Procedures and
         (b) have waived the right to pursue a substantial contribution claim under section 503 of the
         Bankruptcy Code related in any way to the submission of its bid, the Bidding Procedures, and a
         Sale.

                  9.      Bid Deadline

                  A Qualifying Bidder, other than any Stalking Horse Purchaser, that desires to make a bid
         shall deliver a written and electronic copy of its bid in both PDF and MS-WORD format to the
         Objection Notice Parties so as to be received on or before February 21, 2020, at 5:00 p.m. (ET)
         (the “Bid Deadline”); provided that the Debtors may extend the Bid Deadline without further
         order of the Court, subject to providing notice to the Consultation Parties. To the extent that the
         Bid Deadline is extended for all parties, the Debtors shall file a notice on the docket of these
25992686.10
                                                          7
                        Case 20-10256-KBO        Doc 121       Filed 02/14/20   Page 72 of 79




         Chapter 11 Cases indicating the same. Absent consent from the Debtors, in consultation with
         the Consultation Parties, any party that does not submit a bid by the Bid Deadline
         (including as extended in accordance with the prior two sentences) may not be allowed to
         (a) submit any offer after the Bid Deadline or (b) participate in the Auction.

                  10.     Evaluation of Qualifying Bids

                 The Debtors will deliver by no later than 6:00 p.m. (ET) on the day of the Bid Deadline,
         copies of all bids from Qualifying Bidders to each of the Consultation Parties.

                  The Debtors, in consultation with the Consultation Parties, shall make a determination
         regarding whether a timely submitted bid from a Qualifying Bidder is a Qualifying Bid and shall
         notify all Qualifying Bidders whether their bids have been determined to be a Qualifying Bid by
         no later than 8:00 p.m. (ET) on the day before the commencement of the Auction. In the event
         that a bid is determined not to be a Qualifying Bid, including with respect to any proposed credit
         bid amount, the Qualifying Bidder shall be notified by the Debtors and shall have until the
         commencement of the Auction to modify its bid to increase the purchase price or otherwise
         improve the terms of the Qualifying Bid for the Debtors and to provide additional Secured Claim
         Documentation; provided that any Qualifying Bid may be improved at the Auction as set forth
         herein.

                 Prior to commencing the Auction, the Debtors shall determine, in consultation with the
         Consultation Parties, which of the Qualifying Bids, at such time, is the highest or best bid as to
         the applicable Assets for purposes of constituting the opening bid of the Auction (each a
         “Baseline Bid” and the Qualifying Bidder submitting each such Baseline Bid, a “Baseline
         Bidder”) and shall notify any Stalking Horse Purchaser and all Qualifying Bidders with
         Qualifying Bids of the Baseline Bid or Baseline Bids no later than the opening of the Auction.

                  11.     No Qualifying Bids

                  If no timely Qualifying Bids—other than any Stalking Horse Purchaser’s Qualifying
         Bid—are submitted on or before the Bid Deadline, the Debtors shall not hold an Auction and
         may request at the Sale Hearing that the Stalking Horse Purchaser (if any) be deemed the
         Successful Bidder (as defined below) and that the Court approve the Stalking Horse Agreement
         (if any) and the Sales contemplated thereunder.

                  12.      Right to Credit Bid

                  Any party who has a valid, perfected, and enforceable lien on any Assets of the Debtors’
         estates that is not subject to an objection by the commencement of the Auction (a “Secured
         Creditor”) shall have the right to credit bid all or a portion of the value of such Secured
         Creditor’s claim within the meaning of section 363(k) of the Bankruptcy Code and to the extent
         demonstrated by the Secured Claim Documentation, provided that a Secured Creditor shall have
         the right to credit bid its claim only with respect to the collateral by which such Secured Creditor
         is secured; provided, further, that, if the Secured Creditor’s lien is subsequently avoided, then
         such Qualified Bidder shall be subject to disgorgement. Each Lease Counterparty to a Real
         Property Lease proposed to be sold or transferred at the Auction (as defined below) may
         credit bid all or a portion of the applicable Cure Cost. If such Lease Counterparty is the
25992686.10
                                                           8
                        Case 20-10256-KBO         Doc 121       Filed 02/14/20    Page 73 of 79




         Successful Bidder on the applicable Real Property Lease and it is later determined by this
         Court or agreement by and among the Debtors and Lease Counterparty that the actual
         Cure Cost is a lesser amount, then the Lease Counterparty shall pay the difference in cash
         within seven (7) business days of the entry of the decision of the Court or effective date of
         the agreement between the Debtors and the Lease Counterparty.

                  13.         Auction

                  If the Debtors timely receive one or more Qualifying Bids for any of the Assets
         (inclusive of any Stalking Horse Purchaser’s Qualifying Bid), then the Debtors shall conduct an
         auction (the “Auction”). Following the Auction, the Debtors will determine, in consultation
         with the Consultation Parties, which Qualifying Bid is the highest or best bid for the Assets or
         subsets thereof, which will be determined by considering, among other things, the following non-
         binding factors:

                         i.       the terms of the Purchase Agreement requested by each Auction Bidder;

                         ii.      the extent to which such terms are likely to delay closing of a Sale, the
                                  cost to the Debtors and their estates of such modifications or delay, and
                                  any incremental financing being offered to accommodate any delay;

                         iii.     the total consideration to be received by the Debtors and their estates;

                         iv.      the Sale structure and execution risk, including conditions to, timing of,
                                  and certainty of closing, termination provisions, availability of financing
                                  and financial wherewithal to meet all commitments, and required
                                  governmental or other approval;

                         v.       the net benefit to the Debtors’ estates, taking into account any Break-Up
                                  Fee and any Expense Reimbursement provided for in any applicable
                                  Stalking Horse Agreement;

                         vi.      the impact on interested parties, including, but not limited to, employees,
                                  landlords, and vendors; and

                         vii.     any other factors the Debtors may reasonably deem relevant.

                 The Auction shall be governed by the following procedures:

                         i.       the Auction shall commence on February 25, 2020, at 10:00 a.m. (ET)
                                  (the “Auction Date”), at Young Conaway Stargatt & Taylor, LLP, 1000
                                  North King Street, Rodney Square, Wilmington, Delaware 19801;

                         ii.      only a Stalking Horse Purchaser and the other Qualifying Bidders with
                                  Qualifying Bids (collectively, the “Auction Bidders”) shall be entitled to
                                  make any bids at the Auction;



25992686.10
                                                            9
              Case 20-10256-KBO        Doc 121       Filed 02/14/20    Page 74 of 79




               iii.    the Auction Bidders shall appear in person at the Auction or through a
                       duly authorized representative;

               iv.     only the Debtors, the Auction Bidders, the Consultation Parties, and the
                       Debtors’ creditors and equity holders, together with the professional
                       advisors to each of the foregoing parties, may attend the Auction; provided
                       that any creditors and equity holders desiring to attend the Auction must
                       provide counsel for the Debtors one (1) business day’s written notice of
                       their intent to attend the Auction;

               v.      the Debtors and their professional advisors shall direct and preside over
                       the Auction in consultation with the Consultation Parties. The Auction
                       shall be transcribed;

               vi.     the Auction Bidders shall confirm that they have not engaged in any
                       collusion with respect to the Bidding Procedures, the Auction, or the Sale;

               vii.    bidding shall commence at the amount of the Baseline Bid or Baseline
                       Bids, and the Auction Bidders may submit successive bids in increments
                       of at least the greater of $25,000 and ten percent (10%) of the current
                       highest or best bid (or Baseline Bid for the first round) (the “Bid
                       Increment”); provided that: (i) each such successive bid must be a
                       Qualifying Bid; (ii) if the then-highest or best bid was made by any
                       Stalking Horse Purchaser, such bid shall be deemed to include the sum of
                       the amount of, if applicable, (A) any Break-Up Fee and (B) any Expense
                       Reimbursement; (iii) any successive bid made by any Stalking Horse
                       Purchaser shall only be required to equal the sum of the amount of (A) the
                       applicable Baseline Bid or the then-highest or best bid, as applicable, plus
                       (B) the Bid Increment, less (C) the sum of the amount of, if applicable,
                       (X) any Break-Up Fee and (Y) any Expense Reimbursement; and (iv) the
                       Debtors, in consultation with the Consultation Parties, reserve the right to
                       modify the Bid Increment during the course of the Auction and shall do so
                       on the record at the Auction;

               viii.   the Auction may include individual negotiations with any of the Auction
                       Bidders, but all bids shall be made on the record and in the presence of all
                       of the Auction Bidders;

               ix.     all material terms of the bid that is deemed to be the highest or best bid for
                       the Assets or a specific subset thereof for each round of bidding shall be
                       fully disclosed to the Auction Bidders, and the Debtors shall use
                       reasonable efforts to clarify any and all questions that the Auction Bidders
                       may have regarding the Debtors’ announcement of the then-current
                       highest or best bid or bids;

               x.      the Debtors and their professional advisors, in consultation with the
                       Consultation Parties, may employ and announce at the Auction additional

25992686.10
                                                10
              Case 20-10256-KBO        Doc 121       Filed 02/14/20   Page 75 of 79




                       procedural rules that are reasonable under the circumstances (e.g., the
                       amount of time allotted to make subsequent bids) for conducting the
                       Auction, provided that such rules are (i) not inconsistent with the
                       Bankruptcy Code, the Bankruptcy Rules, the Local Rules, or any
                       applicable order of the Court entered in connection with these Chapter 11
                       Cases, including, without limitation, the Bidding Procedures/De Minimis
                       Asset Sale Order, and (ii) disclosed to the Auction Bidders;

               xi.     any Potential Bidder shall (i) be deemed to have waived any right to a jury
                       trial in connection with, and consented and submitted to the exclusive
                       jurisdiction of the Court over, any actions or proceedings arising from or
                       relating the Bidding Procedures, the Sale, the Auction, and the
                       construction and enforcement of the contemplated Sale documents of the
                       Auction Bidders, (ii) bring any such action or proceeding in the Court, and
                       (iii) be deemed to have consented to the Court entering a final judgment
                       determining any such action or proceeding and that such final judgment in
                       any such action or proceeding, including all appeals, shall be conclusive
                       and may be enforced in other jurisdictions (including any foreign
                       jurisdictions) by suit on the judgment or in any other manner provided by
                       applicable law;

               xii.    Auction Bidders shall have the right to make additional modifications to
                       their respective Purchase Agreements or any Stalking Horse Agreement,
                       as applicable, in conjunction with each Qualifying Bid submitted in each
                       round of bidding during the Auction, provided that (i) any such
                       modifications on an aggregate basis and viewed in whole, shall not, in the
                       Debtors’ discretion, in consultation with the Consultation Parties, be less
                       favorable to the Debtors and their estates than the terms of the Auction
                       Bidders’ respective Purchase Agreements or any Stalking Horse
                       Agreement, as applicable, and (ii) each Qualifying Bid shall constitute an
                       irrevocable offer and shall be binding on the Auction Bidder submitting
                       such bid until such party shall have submitted a subsequent Qualifying Bid
                       at the Auction or the conclusion of the Sale Hearing, whichever occurs
                       sooner, unless such bid is selected as the Successful Bid or the Back-Up
                       Bid, which shall remain binding as provided for herein;

               xiii.   the Debtors and the Consultation Parties shall have the right to request any
                       additional financial information that will allow the Debtors and the
                       Consultation Parties to make a reasonable determination as to an Auction
                       Bidder’s financial and other capabilities to consummate the Sales
                       contemplated by their proposal or any Stalking Horse Agreement, as
                       applicable, as may be amended during the Auction, and any further
                       information that the Debtors may believe is reasonably necessary to clarify
                       and evaluate any bid made by an Auction Bidder during the Auction;

               xiv.    upon the conclusion of the Auction, the Debtors shall determine, in
                       consultation with the Consultation Parties and subject to Court approval,
25992686.10
                                                11
                        Case 20-10256-KBO      Doc 121       Filed 02/14/20    Page 76 of 79




                               the offer or offers for the Assets that is or are the highest or best from
                               among the Qualifying Bids submitted at the Auction, which may be a
                               Stalking Horse Agreement (each a “Successful Bid”). In making this
                               decision, the Debtors shall consider, in consultation with the Consultation
                               Parties, the amount of the purchase price, the particular assets to be sold,
                               the likelihood of the bidder’s ability to close a Sale and the timing thereof,
                               the nature and impact of any variances from the form Purchase Agreement
                               requested by each bidder, and the net benefit to the Debtors’ estates. The
                               bidders submitting such Successful Bids, which may be a Stalking Horse
                               Purchaser, shall each become a “Successful Bidder,” and shall have such
                               rights and responsibilities of the purchaser as set forth in the subject
                               Purchase Agreement, as applicable. The Debtors may, in consultation
                               with the Consultation Parties, designate Back-Up Bids (and corresponding
                               Back-Up Bidders) to purchase the applicable Assets in the event that the
                               Successful Bidder or Successful Bidders do not close the Sale; and

                         xv.   prior to the Sale Hearing, each Successful Bidder shall complete and
                               execute all agreements, contracts, instruments, and other documents
                               evidencing and containing the terms and conditions upon which the
                               applicable Successful Bid was made.

               EACH SUCCESSFUL BID AND ANY BACK-UP BIDS SHALL EACH
         CONSTITUTE AN IRREVOCABLE OFFER AND BE BINDING ON THE APPLICABLE
         SUCCESSFUL BIDDER AND ANY BACK-UP BIDDER, RESPECTIVELY, FROM THE
         TIME THE BID IS SUBMITTED UNTIL TWO (2) BUSINESS DAYS AFTER THE SALE
         HAS CLOSED. EACH QUALIFYING BID THAT IS NOT A SUCCESSFUL BID OR BACK-
         UP BID SHALL BE DEEMED WITHDRAWN AND TERMINATED AT THE CONCLUSION
         OF THE SALE HEARING.

                  14.     Sale Hearing

                  Each Successful Bid and any Back-Up Bid (or if no Qualifying Bid other than that of
         any Stalking Horse Purchaser is received, then the applicable Stalking Horse Agreement) will be
         subject to approval by the Court. The hearing to approve each Successful Bid and any Back-Up
         Bid (the “Sale Hearing”) shall take place on February 27, 2020, at 2:00 p.m. (ET). The Sale
         Hearing may be adjourned by the Debtors from time to time without further notice to creditors or
         other parties in interest other than by announcement of the adjournment in open court on the date
         scheduled for the Sale Hearing or by filing a hearing agenda or notice on the docket of the
         Chapter 11 Cases. For the avoidance of doubt, by no later than the time of announcement of
         any Baseline Bid for the Auction, the Debtors may determine, in consultation with the
         Consultation Parties, to withdraw the Assets or any subset thereof, from the Auction and
         sale process, and adjourn the Sale Hearing with respect to the withdrawn Assets on the
         terms set forth herein.

                 At the Sale Hearing, the Debtors will seek entry of an order that, among other things:



25992686.10
                                                        12
                        Case 20-10256-KBO          Doc 121       Filed 02/14/20    Page 77 of 79




                         i.        authorizes and approves each Sale to a Successful Bidder (and, if
                                   applicable, the Back-Up Bidder), pursuant to the terms and conditions set
                                   forth in the applicable Stalking Horse Agreement or Purchase Agreement
                                   executed by the Successful Bidder (and, if applicable the Back-Up
                                   Bidder), and that the Assets being transferred in such Sale shall be
                                   transferred free and clear of all Encumbrances pursuant to section 363(f)
                                   of the Bankruptcy Code, with such Encumbrances attaching to the sale or
                                   transfer proceeds, if any, with the same validity, extent, and priority as had
                                   attached to such sold Assets immediately prior to such sale or transfer;

                         ii.       unless otherwise ordered by the Court, directing that all Encumbrances on
                                   the Assets that are sold shall attach to the cash proceeds generated from
                                   the sale of such Assets in the same order of priority as they existed prior to
                                   the consummation of such sale;

                         iii.      finding that each Stalking Horse Purchaser or Successful Bidder, as
                                   applicable, is a good faith purchaser pursuant to section 363(m) of the
                                   Bankruptcy Code; and

                         iv.       as appropriate, exempting the Sale(s) and conveyance(s) of the applicable
                                   Assets from any transfer tax, stamp tax, or similar tax, or deposit under
                                   any applicable bulk sales statute.

                  15.         Back-Up Bidder

                  Notwithstanding any of the foregoing, in the event that a Successful Bidder fails to close
         a Sale by February 28, 2020, or such date as may be extended by the Debtors, in consultation
         with the Consultation Parties, and with the agreement of the applicable Back-Up Bidder, the
         Back-Up Bid will be deemed to be the Successful Bid, the applicable Back-Up Bidder will be
         deemed to be a Successful Bidder, and the Debtors will be authorized, but not directed, to close
         the Sale to the applicable Back-Up Bidder subject to the terms of the Back-Up Bid without the
         need for further order of the Court and without the need for further notice to any interested
         parties, as soon as practicable, but not later than February 29, 2020, which deadline may be
         extended by the Debtors, in consultation with the Consultation Parties, to March 31, 2020.

                  16.         Return of Deposits

                  All Deposits shall be returned to each bidder not selected by the Debtors as a Successful
         Bidder or a Back-Up Bidder no later than three (3) business days following the conclusion of the
         Sale Hearing. The deposit of each Successful Bidder or, if a Sale is closed with the relevant
         Back-Up Bidder, the deposit of the Back-Up Bidder, shall be applied to the purchase price for
         applicable Sale. If a Successful Bidder (or, if a Sale is to be closed with a Back-Up Bidder, then
         the Back-Up Bidder) fails to consummate a Sale because of a breach or failure to perform on the
         part of such bidder, then, subject to the terms of the Purchase Agreement or any Stalking Horse
         Agreement, as applicable, the Debtors and their estates shall be entitled to retain the Deposit of
         the Successful Bidder (or, if the Sale is to be closed with the Back-Up Bidder, then the Back-Up


25992686.10
                                                            13
                        Case 20-10256-KBO       Doc 121       Filed 02/14/20    Page 78 of 79




         Bidder) as part of the damages resulting to the Debtors and their estates for such breach or failure
         to perform.

                  17.     Notice and Consultation Parties

                (a)      The term “Notice Parties” as used in these Bidding Procedures shall mean:

                         (i)    the Debtors, Attn: Charles Goad (chuck.goad@fticonsulting.com); and

                         (ii)   counsel to the Debtors, Young Conaway Stargatt & Taylor, LLP, Attn: M.
                                Blake Cleary, Esq., Sean T. Greecher, Esq., and Ian J. Bambrick, Esq;
                                (mbcleary@ycst.com, sgreecher@ycst.com, and ibambrick@ycst.com).

                (b)      The term “Consultation Parties” as used in these Bidding Procedures shall
                         mean:

                         (i)    counsel to the administrative agent for the Debtors’ prepetition lenders,
                                Chapman & Cutler LLP, 111 West Monroe Street, Chicago, IL 60603-
                                4080, Attn: Stephen R. Tetro II, Esq., and Aaron M. Krieger, Esq.
                                (stetro@chapman.com and akrieger@chapman.com) and Womble Bond
                                Dickinson (US) LLP, 1313 North Market Street, Suite 1200, Wilmington,
                                Delaware 19801, Attn: Matthew P. Ward and Morgan L. Patterson
                                (matthew.ward@wbd-us.com and morgan.patterson@wbd-us.com); and

                         (ii)   counsel to the official committee of unsecured creditors appointed in the
                                Debtors’ chapter 11 cases, Pachulski Stang Ziehl &Jones LLP, 919 N.
                                Market Street, 17th Floor, Wilmington, DE 19801, Attn: Bradford J.
                                Sandler, Esq., Robert J. Feinstein, Esq., and Colin R. Robison, Esq.
                                (bsandler@pszjlaw.com, rfeinstein@pszj law.com, and crobinson@pszj
                                law.com) (the “Creditors’ Committee”).

                 For the avoidance of doubt, any consultation rights provided to the Consultation Parties
         by these Bidding Procedures shall not limit the Debtors’ discretion in any way and shall not
         include the right to veto any decision made by the Debtors in the exercise of their business
         judgment.

                  If a member of the Creditors’ Committee submits a Qualifying Bid, the Creditors’
         Committee will continue to have consultation rights as set forth in these Bidding Procedures;
         provided that the Creditors’ Committee shall exclude such member from any discussions or
         deliberations regarding the sale of the Assets and shall not provide any information regarding the
         sale of the Assets to such member.

                   In the event that any Consultation Party (other than the Creditors’ Committee) or an
         affiliate of any of the foregoing submits a bid that is a Qualifying Bid, any obligation of the
         Debtors to consult with the bidding party established under these Bidding Procedures will be
         waived, discharged, and released without further action; provided that the bidding party will
         have the same rights as any other Qualifying Bidder set forth above.

25992686.10
                                                         14
                        Case 20-10256-KBO      Doc 121       Filed 02/14/20   Page 79 of 79




                  18.     Reservation of Rights

                          Notwithstanding any of the foregoing, the Debtors and their estates reserve the
         right to, after consultation with the Consultation Parties, modify these Bidding Procedures at or
         prior to the Auction, including, without limitation, to extend the deadlines set forth herein,
         modify bidding increments, waive terms and conditions set forth herein with respect to any or all
         Potential Bidders (including, without limitation, the Bid Requirements), impose additional terms
         and conditions with respect to any or all Potential Bidders, adjourn or cancel the Auction at or
         prior to the Auction, and adjourn the Sale Hearing.




25992686.10
                                                        15
